 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarrison Steel Castings Company and Inez LoreneTornquist and Debra L. Tornquist and Interna-tional Union, United Automobile, Aerospaceand Agricultural Implement Workers of Amer-ica and Kathy L. Spear. Cases 25-CA-10936-1,25-CA-10936-2, 25-CA-10984, 25-CA-11051,25-CA-11317, 25-CA-11367, 25-RC-7174,and 25-CA-11989June 28, 1982DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn December 2, 1980, Administrative LawJudge Joel A. Harmatz issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, the GeneralCounsel filed cross-exceptions and a supportingbrief, the Charging Party filed cross-exceptions, asupporting brief, and an answering brief in opposi-tion to Respondent's exceptions, and Respondentfiled an answering brief to the cross-exceptionsfiled by the General Counsel and the ChargingParty.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.1. Based on credited testimony, the Administra-tive Law Judge found that during the critical pree-lection period in mid-April 19793 statutory Super-visor Art Fletcher initiated a conversation withemployee Oscar Branson at Branson's work area.Branson was wearing a pencilholder bearing theThe General Counsel, Respondent, and the Charging Party have ex-cepted to certain credibility findings made by the Administrative LawJudge. It is the Board's established policy not to overrule an administra-tive law judge's resolutions with respect to credihility unless the clearpreponderance of all of the relevant evidence convinces us that the reso-lutions are incorrect. Standard Dry Wall Products Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examinedthe record and find no basis for reversing his findings.2 We agree with the Administrative Law Judge's conclusion that Re-spondent violated Sec. 8(aXI) by threatening employees with loss of jobsin predicting the consequences of unionization during preelection captiveaudience speeches and in written campaign material. In reaching this con-clusion, we do not rely on the Administrative Law Judge's reference tohigh employee turnover and any potential impact of Respondent's eco-nomic predictions on prospective employees Rather, we agree with andrely on the Administrative Law Judge's conclusion that Respondent'sprediction of job loss was not justified by objective and demonstrableeconomic facts outside Respondent's control.I All dates hereafter are 1979.Union's logo. Fletcher asked Branson why was hewearing the pencilholder and whether "the Com-pany had done anything to offend him." Duringthe ensuing conversation Fletcher stated that hewas "not supposed to be talking ...at all aboutthis" and Branson stated his opinion that hethought "it is a man's right to vote any way hewants."The complaint alleges that the above conversa-tion constituted an interrogation in violation ofSection 8(a)(l). The Administrative Law Judge dis-missed the allegation based on his conclusion thatthe incident did not rise to the level of a proscribedinterrogation because Branson had openly manifest-ed support of the Union, the conversation was iso-lated and friendly in nature, and it occurred in cir-cumstances lacking any suggestion of harassment.In his analysis, the Administrative Law Judge citedPPG Industries, Inc., Lexington Plant, Fiber GlassDivision,4but opined that our holding in that casedoes not extend to "a single apparently spontane-ous inquiry in a friendly discussion, not shown tobe linked to a broader pattern of interrogation."We disagree.In PPG Industries, Inc., the Board held that in-quiries of the kind here in dispute convey an em-ployer's displeasure with employees' union activityand that the coercive impact is not diminished bythe employees' open support of the union or by theabsence of attendant threats.5This holding controlsthe result here, particularly since we find, contraryto the Administrative Law Judge, that the conver-sation was not isolated but must be viewed in con-'ext with Respondent's other 8(a)(1) violations. Ac-cordingly, we conclude that Fletcher's questioningof Branson regarding his support of the Union rea-sonably tended to coerce him in the exercise of hisSection 7 rights, and that Respondent thereby vio-lated Section 8(a)(l) of the Act.2. We agree with the Administrative LawJudge's conclusion that Respondent unlawfully dis-charged Joma Stewart on April 26 because of herprotected concerted activities and that the reasonsproffered by Respondent for her discharge werepretextual. The General Counsel has excepted tothe Administrative Law Judge's failure to find thatRespondent additionally violated Section 8(a)(3)and (1) when it transferred Stewart from the day tothe night shift on April 9. We agree with the Gen-eral Counsel.As found by the Administrative Law Judge anddiscussed more fully in his Decision, Respondent's4251 NLRB 1146(1980).5 See also Anaconda Co.--Wire and Cable Div., 241 NLRB 1091 (1979);Paceco, a Division of Fruehauf Corporation, 237 NLRB 399 (1978); andIT TAutomotive Electrical Products Division, 231 NLRB 878 (1977).262 NLRB No. 59450 HARRISON STEEL CASTINGS COMPANYpresident, Kenneth Freed, admittedly learned ofStewart's union sympathies on April 9, and, on thesame date, asked Stewart's father, a long-term em-ployee of Respondent, to attempt to persuade hisdaughter to abandon her support of the Union.Later that day, Freed again contacted Stewart'sfather and told him that he need not speak with hisdaughter because Respondent was "going to tryanother tact [sic]." Still later that day, Stewart's su-pervisor, Harold McBride, informed Stewart that anew night shift was being created in the GammaRay Department where she worked as an assistantradiographer, and that she would be scheduled tostaff the new shift alone. Stewart, who had neverworked without supervision, stated that she wouldprefer to remain on the day shift. On April II1,however, she began working alone on the nightshift. Stewart thereafter experienced much difficul-ty in her job and became extremely upset. OnApril 25, Stewart wrote McBride a note in whichshe enumerated the various problems she had expe-rienced working the night shift and requested atransfer to her old shift, another job, or termina-tion. Respondent terminated Stewart the next day,allegedly in order to "avoid confusion."In reaching his conclusion that Respondent or-chestrated Stewart's discharge because she support-ed the Union, the Administrative Law Judge foundthat Respondent's transfer of Stewart to the nightshift on April 11 was the "tact" to which Freedhad earlier referred. We agree. Prior to Respond-ent's institution of the night shift on April 11, Re-spondent's Gamma Ray Department had operatedwith only a day shift for 17 years. There is somequestion as to whether Stewart was even licensedto work without supervision. Against this back-ground, Respondent's precipitous action in estab-lishing an unprecedented night shift, immediatelyafter gaining knowledge of Stewart's union activi-ties, and its expressed intent to dissuade her fromunionism, warrant finding that Respondent trans-ferred Stewart to the night shift in retaliation forher protected activities. We conclude that this dis-criminatory transfer constituted a separate violationof Section 8(a)(3) and (l).6AMENDED CONCLUSIONS OF LAW1. Substitute the following for paragraphs 3 and4 of the Administrative Law Judge's Conclusionsof Law:I The fact that the transfer of Stewart from the day to the night shiftwas not specifically alleged as a violation in the complaint is immaterialinasmuch as the issue was fully litigated at the hearing. S d W MotorLines Inc., 236 NLRB 938 (1978). Moreover, our finding of this separateviolation is necessary to insure Stewart's proper reinstatement to herformer day-shift position."3. Respondent independently violated Section8(a)(l) of the Act by threatening employees withlayoff, by threatening employees with job loss ifthey designated a union or engaged in a strike, byadvising employees to turn in union buttons toforemen if they decide no longer to support theUnion, by denying employees access to the plantduring their off-duty hours to engage in union ac-tivity in nonworking areas, by impeding employeesin the exercise of their right to engage in the distri-bution of union literature on nonworking time, innonworking areas, and by coercively interrogatingemployees regarding their union sympathies."4. Respondent violated Section 8(a)(1) and (3)of the Act by discharging Inez Tornquist andDebra Tornquist on May 7, 1979. because they re-fused to engage in antiunion activity; by transfer-ring Joma Stewart from the day to the night shifton April 11, 1979, and discharging her on April 26,1979; and by discharging Dan Watkins on Septem-ber 21, 1979, in reprisal for their union activity."2. Substitute the following for paragraph 6 of theAdministrative Law Judge's Conclusions of Law:"6. By the conduct described in paragraphs 3and 5 above, together with the discriminatorytransfer and discharge of Joma Stewart, as well asthe findings heretofore made with respect to Peti-tioner's Objections 1, 2, 3, 4, and 7, Respondent en-gaged in preelection misconduct interfering withthe free choice of employees at the election con-ducted on May 10, 1979."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Harrison Steel Castings Company, Attica, Indiana,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:71. Insert the following as paragraph l(g) and re-letter the following paragraphs accordingly:"(g) Interrogating employees concerning theirunion activities."2. Insert the following as paragraph 2(b) and re-letter the remaining paragraphs accordingly:7 In concluding that a bargaining order and other extraordinary reme-dies are not appropriate in this case, we do not rely on the Administra-tive Law Judge's comments concerning the Union's lack of majontystatus. Rather, we find that Respondent's conduct did not rise to a levelwhich warrants extraordinary remedial actionIn accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein451 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"(b) Expunge from its files any reference to thetransfer of Joma Stewart on April 11, 1979, and toher discharge on April 26, 1979; to the discharge ofInez Tornquist and Debra Tornquist on May 7,1979; and to the discharge of Dan Watkins on Sep-tember 20, 1979, and notify them in writing thatthis has been done and that evidence of these un-lawful actions will not be used as a basis for futureaction against them."3. Substitute the attached notice for that of theAdministrative Law Judge.[Direction of Second Election and Excelsior foot-note omitted from publication.]APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT interrogate you concerningyour union or other protected concerted activ-ities.WE WILL NOT deny you access to the plantduring your nonduty hours to engage in unionactivity in nonworking areas, nor will we inany other respect impede your right to distrib-ute union literature on your own time in non-working areas.WE WILL NOT make statements to the effectthat those who participate in an economicstrike, and are replaced, will lose their jobs.WE WILL NOT threaten that you risk yourjob or face layoff in the event that you desig-nate a union as your representative.WE WILL NOT tell you to turn in union but-tons or other union insignia to your foreman ifyou decide you no longer wish to support aunion.WE WILL NOT discharge you, transfer youto other shifts, restrict you to your work area,or deny you overtime because of your supportof a union.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise ofthe rights specified at the top of this notice.WE WILL offer Inez Tornquist. Debra Torn-quist, Joma Stewart, and Dan Watkins immedi-ate and full reinstatement to their former posi-tions and, together with Edda Van Laere,Mike Mitton, David Roach, Tom Lambka, andDon Solomon, WE WILL make them whole forany loss of pay they may have suffered byreason of our discrimination against them, withinterest.WE WILL expunge from our files any refer-ence to the transfer of Joma Stewart on April11, 1979, and to her subsequent discharge onApril 26, 1979, to the discharges of Inez Torn-quist and Debra Tornquist on May 7, 1979,and to the discharge of Dan Watkins on Sep-tember 20, 1979, and WE WILL notify them inwriting that this has been done and that evi-dence of these unlawful actions will not beused as a basis for future discipline againstthem.HARRISON STEEL CASTINGS COMPA-NYDECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge: Thisconsolidated proceeding originated with the filing of anelection petition in Case 25-RC-7174 on April 6, 1979.Thereafter, pursuant to a Stipulation for CertificationUpon Consent Election, an election was conducted onMay 10, 1979, among certain employees in the agreed-upon collective-bargaining unit. The tally of ballotsshowed that, of approximately 895 eligible voters, 1ballot was void, 390 were cast for, and 418 against repre-sentation by the Union, with 73 challenges which weresufficient in number to affect the results of the election.Following timely objections to conduct affecting the re-sults filed on behalf of the Union on January 4, 1980, theRegional Director for Region 25 issued a "Report onObjections to Conduct Affecting Results of Election,Challenged Ballots, Recommendations to the Board,Order Consolidating Cases, Order Directing Hearing,and Notice of Hearing." The Regional Director recom-mended therein that 5 challenges be overruled, that 7 besustained, and that the remaining 61 challenges be re-solved on the basis of record testimony taken at an evi-dentiary hearing.' With respect to the objections, theI The unresolved challenges included 51 which were raised by the Pe-titioner. In the course of the instant proceeding, I granted the Petitioner'sContinued452 HARRISON STEEL CASTINGS COMPANYRegional Director recommended that Objection 9 beoverruled, and that a hearing be held to resolve the ma-terial issues of fact and credibility raised with respect toObjections 1 through 8, inclusive, as well as certain addi-tional conduct involving the alleged unlawful termina-tion of employees Inez and Debra Tornquist.2In the interim, pursuant to an initial unfair labor prac-tice charge in Cases 25-CA-10936-1 and 25-CA-10936-2, and an initial unfair labor practice charge filed by theCharging Party Petitioner in Cases 25-CA-10984 and25-CA-11051, the Regional Director for Region 25, onJuly 31, 1979, issued a consolidated complaint allegingthat Respondent independently violated Section 8(a)(1)of the Act by coercively interrogating employees con-cerning union activity; by threatening reprisals if em-ployees became or remained members of the Union; bypromising employees economic benefits to induce themto refrain from union membership; by informing employ-ees through preelection propaganda that designation of aunion would result in a curtailment of business and a re-sulting loss of employment; by informing employees thatthey could be discharged in the event of a strike; by en-gaging in surveillance of union activity; and by restrict-ing distribution of union literature on nonwork times.The consolidated complaint further alleges that Respond-ent violated Section 8(a)(3) and (1) of the Act by, onvarious dates, terminating 16 employees and by changingthe working conditions of 10 specific employees, various-ly through suspension, reduced employment, confine-ment to work areas, and the assignment of more arduouswork. In its duly filed answer, Respondent denies thatany unfair labor practices were committed.Pursuant to a further unfair labor practice charge filedin Case 25-CA-11317, a complaint was issued on Octo-ber 12, 1979, alleging that Respondent engaged in addi-tional independent 8(aX1) violations through coercive in-terrogation, threats of discharge and other reprisals, andsoliciting employees to abandon the Union. The com-plaint further alleges that Respondent violated Section8(a)(4), (3), and (I) of the Act by the discharge of EddaVan Laere and Daniel Watkins. In its duly filed answer,Respondent denies that any unfair labor practices werecommitted.On January 4, 1980, Cases 25-CA-10936-1, 25-CA-10936-2, 25-CA-10984, 25-CA-11051, 25--CA-11317,25-CA-11367, and 25-RC-7174 were consolidated forpurposes of hearing, ruling, and decision by an adminis-trative law judge.Finally, on March 17, 1980, a further unfair laborpractice charge was filed in Case 25-CA-11989, with acomplaint having been issued thereon on April 8, 1980,alleging that Respondent violated Section 8(a)(4), (3),and (1) of the Act by issuing a warning to, imposing a 3-day disciplinary layoff upon, and thereafter dischargingKathy L. Spear because of her union activity. In its dulyfiled answer. Respondent denies that any unfair laborpractices were committed. On April 22, 1980, in thecourse of the hearing, I granted the General Counsel'smotion permitting withdrawal, without prejudice, of the aforesaid chal-lenges.I The Regional Director's recommendations were adopted by theBoard by Order dated January 29, 1980.request that the aforesaid complaint be consolidated withthe aforedescribed pending matter.Pursuant to the foregoing, a hearing was opened inAttica, Indiana, on January 21, 1980, and conductedbefore me on various dates in January and April 1980.After close of the hearing, briefs were filed on behalf ofthe General Counsel, the Charging Party Petitioner, andRespondent Employer.Upon the entire record in this proceeding, includingmy opportunity to observe directly the witnesses whiletestifying and their demeanor, and upon consideration ofthe post-hearing briefs, I hereby find as follows:FINDINGS OF FACT1. TlHE BUSINESS OF RESPONDENT EMPLOYERRespondent is an Indiana corporation, with its princi-pal office and piace of business in Attica, Indiana, fromwhich it is engaged in, the manufacture, sale, and distri-bution of steel castings and related products. During the12 months preceding issuance of the initial complaintherein, a representative period, Respondent received atsaid facility goods and materials valued in excess of$50,000 transported directly from States other than theState of Indiana, and shipped from said facility productsvalued in excess of $50,000 directly to States other thanthe State of Indiana.The complaints allege, the answers admit, and I findthat Respondent is now, and has been at all times materi-al herein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaints allege, the answers admit, and I findthat International Union, United Automobile, Aerospaceand Agricultural Implement Workers of America, hereincalled the Union, is, and has been at all times materialherein, a labor organization within the meaning ofSection 2(5) of the Act.Ill. CASES 25-CA-10936-1 AND -2, 25-CA-10934, 25-CA-11051, 25--CA-11317, 25-CA-A-1367, AND 25-CA-11989A. The IssuesThis proceeding relates to a plethora of unfair laborpractices attributed to Respondent through four distinctcomplaints. It is alleged that Respondent during the criti-cal period preceding the election independently violatedSection 8(a)(1) in just about every imaginable form. Fur-thermore, it is alleged that, during the same period aswell as after the election, Respondent engaged in broad-brushed discrimination, including discharges, suspension,reduction in work hours, confining prounion employeesto work areas, and curtailing various privileges previous-ly enjoyed by prounion employees.3 In the main, theseissues turn upon critical conflicts in testimony.s On April 22, 1980, in the course of the hearing, I granted counsel forthe General Counsel's motion to amend the complaint in Case 25-CA-10936-1 by withdrawing allegations that Michael Tindell, Charles Sanders.Continued453 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe question of primary remedial concern, apart frombackpay and reinstatement, is whether the foregoing alle-gations are substantiated to an extent warranting actionwhereby the election, in which, as shall be seen, theUnion failed to achieve designation from a majority ofthe employees, should be set aside, and a rerun electionconducted.B. BackgroundRespondent is engaged in the manufacture of steelcastings from its sole facility located in Attica, Indiana.There is no history of collective bargaining for Respond-ent's blue collar work force, which varies in size, but ba-sically approximates some 1,000 employees.The instant charges against Respondent stem from anorganizational campaign opened by the UAW on March6, 1979.4This, however, was not Respondent's first en-counter with such an effort. Since 1947, various labor or-ganizations have endeavored to ocganize Respondent'sproduction workers through six separate campaigns withNational Labor Relations Board elections conducted onsome eight prior occasions.The General Counsel, despite the history of the sever-al organization efforts and the comprehensive nature ofthe charges leveled herein, does not claim that the in-stant issues arose against a background of recidivism.Indeed, the only evidence as to Respondent's experienceunder the Act related to testimony adduced by Respond-ent to the effect that after said elections, though "almostalways" charged with unfair labor practices, it was di-rected to participate in a rerun election on one occasionand, then, only pursuant to a settlement agreement. Asfor unfair labor practices, it does not appear that anyhave been previously sustained against Respondentexcept a single instance, which was limited to a findingthat it violated Section 8(a)(3) in the case of one employ-ee.C. Interference, Restraint, and Coercion1. Conduct restricting prounion conduct andencouraging antiunion conduct waged on workingtime in work areasThe original complaints contained a single 8(a)(l) alle-gation pertaining to distribution, naming Jack Jones,maintenance foreman, as the management representativeresponsible therefor. Later, three separate allegationswere added to the complaints by amendment chargingRespondent with having unlawfully restricted the distri-bution of union literature on nonworking time in non-working areas, on the one hand, while permitting and en-William R. Bennetr, Theodore Farley, and Stanley Worley were dischargedin violation of Sec. 8(a)(3) and (1) of the Act, as well as allegations thatRespondent violated Sec. 8(a)(3) and (1) of the Act by assigning LuisCompos more arduous job tasks, by providing Luis Compos less employ-ment, and by assigning Kathy Spear additional and less agreeable work.In addition, Respondent's unopposed motion to dismiss with respect toallegations that Mark Shelly was terminated in violation of Sec. 8(aX3)and (1) of the Act was granted at that time as no proof was offered insupport of that allegation. Along that same line, allegations to the effectthat Respondent interrogated and/or threatened employees through con-duct of its supervisors. William Trimble and Don Mitton, are dismissed.4 Unless otherwise indicated, all dates refer to 1979.couraging its employees to distribute antiunion insigniaduring worktime and in work areas. In their final form,the complaints do not charge Respondent with unlawful-ly impeding employee rights in the area of union solicita-tion.As I understand the wealth of evidence addressed tothe question of prounion distribution on plant premises,the charges made against Respondent in this connectionmust be assessed in the light of employee encounterswith two individuals; namely, Lillian Sexton, a memberof Respondent's security force and an alleged agentthereof, and Jack Jones, foreman in Respondent's mainte-nance department and an acknowledged supervisor.Issues also exist with respect to an understanding thataccess by employees to plant premises during their off-duty hours is barred unless the employee can show thathe or she has business in the plant. This policy was notmemorialized in writing, and it was not published formal-ly or informally on a comprehensive basis at any timeduring the campaign. Indeed, there is no allegation thatRespondent violated Section 8(a)(1) by promulgatingmaintaining, or enforcing a rule or policy imposing amore comprehensive restraint on employee distributionof union literature on nonworking time than the Act per-mits.Turning to the evidence, with respect to Sexton, wit-nesses for the General Counsel testified that on two oc-casions Sexton impeded employees engaged in the distri-bution of union handbills, during their off-duty hours, inthe vicinity of one of the plant gates. Thus, employeeVernon Spencer testified that on April 10 he togetherwith employee Bluford Brooks and two nonemployee or-ganizers were engaged in the distribution of union litera-ture at a position proximate to the gate serviced bySexton. As the handbilling progressed, those involvedbacked closer and closer to company property. As theydid so, according to Spencer, Sexton case out of theguardhouse and told him that he could not engage in dis-tribution on the other side of a breach or crack whichran across the pavement in front of the guardhouse. Hewas told that if he did so he would be engaged in a tres-pass, and that Sexton would have to call the law. Em-ployee Dan Watkins testified to a similar admonitionmade by Sexton while Watkins was engaged in the distri-bution of union literature on or about May 8, in the vi-cinity of Sexton's guardhouse. Sexton testified that theonly conversation she could recall with employees con-cerning distribution involved Watkins, but that she couldnot recall a reference to the "crack" in the sidewalk.However, she admitted to having made such a statementto nonemployee organizers.5Based on credited testimo-ny of Watkins and Spencer, I find that Sexton addressedthem, admonishing that they could not engage in distri-bution of union literature on the other side of a crackrunning across the roadway in front of her guard shack.a I credit the testimony of Spencer and Watkins in this regard. Sextonlacked a capacity for clear recollection and I was puzzled by the implica.tion in her testimony that she could distinguish between employees andunion men. Sexton worked as a guard on the 4-to-12 p.m. shift. She ac-knowledged that other employees reported to and left work, using othergates, and thus the record warrants the inference that Sexton would havehad no contact with substantial segments of the work force.454 HARRISON STEEL CASTINGS COMPANYAs Sexton admitted that the crack in question did not infact divide Respondent's property from that which waspublic, I find that Sexton, whether or not intended to bein jest, directed employees and nonemployees to refrainfrom distribution of union literature on public propertyin an area adjacent to the plant and, as her warnings inthis regard were within the scope of her authority as aguard charged with responsibility tor maintaining the in-tegrity of Respondent's property, it is concluded that Re-spondent thereby violated Section 8(aX1) of the Act.6Additional evidence of alleged impairment of the rightof employees to engage in union distribution on non-working time on company premises appears in testimonypertaining to a confrontation between employee DanWatkins and his supervisor, Maintenance Foreman JackJones. Watkins, as a maintenance electrician, was as-signed a regular shift, but worked jobs only on an oncallbasis. There were often times when no work was availa-ble and Watkins, while on the clock, was simply ondowntime. According to Watkins, with respect to suchdown periods, in a conversation about the Union withJones, Jones told him variously that Watkins should notbe talking to other employees while on the clock. Wat-kins further testified that in the course of this conversa-tion he asked Jones if it would be permissible for him tocome in early, and, before punching in, to distribute lit-erature in the plant. According to Watkins, Jones re-plied, "Well, no, I prefer that you wouldn't." Jones ad-mitted that Watkins made such an inquiry, but, accord-ing to his version, he simply told Watkins that Watkinswould not have insurance coverage "if he came in theplant without punching in." I prefer the testimony ofJones over that of Watkins.7' I find, contrary to Respondent, that the record adequately substanti-ates the General Counsel's claim that, for the purpose of the above unfairlabor practice, Sexton was an agent of Respondent and that her conductwas binding upon Respondent. In this regard, while I would agree withRespondent's observation that the fact that one is a guard or plant secu-rity representative does not establish agency, per se, for all purposes, theaction on the part of Sexton complained of here was plainly within herentrusted apparent authority to prevent intrusion on Respondent's prop-erty. The record attests to the fact that Sexton as a guard at a gate main-tained by Respondent was responsible for assuring that access to compa-ny property be confined to persons having business thereon. She receivedinstructions to that effect, and acknowledged that her duties included theexercise of discretion as to whether company policies would be compliedwith were she to admit those seeking entrance to company property. Al-though Sexton, according to her testimony, was not instructed specifical-ly as to her proper role in handling employees and nonemployee organiz-ers engaged in union activity, the authority otherwise placed in her, thelocation and means by which she exercised her authority with respect tothe protection of plant property against trespass would naturally be takenas possessed of the impnmatcur of Respondent. At a minimum, I find thatshe was clothed with apparent authority to restrict access of all whowould enter company premises and that her comments to organizerswere within the scope of that authority. Cases cited by Respondent,namely, Cabot Corporation and Payne and Keller of Louisiana, Inc., 223NLRB 1388 (1976), and Bibb Manufacturing Company, 82 NLRB 338(149), are distinguishable, and on the instant facts warrant no differentresult. See, e.g., Coors Container Company, 238 NLRB 1312 (1978).' Jones, though admitting to a hazy recollection as to specifics, im-pressed me as being basically honest. I believed Jones' testimony that headmonished Watkins only with respect to his approaching fellow employ-ees to discuss the Union while the others were working. Watkins' testi-mony that Jones went beyond this, permitting him to talk union to ma-chine shop personnel, but otherwise broadly restricted him with respectto other employees seemed improbable. Watkins was considered prone toexaggerate and reflected a propensity to afford testimony reflective ofWith respect to the specific allegation in the complaintthat Respondent violated Section 8(a)(1) through Jones'interference with Watkins' right to engage in distribu-tion, I find this allegation to be substantiated by Jones'own testimony.Respondent justifies this restriction upon an incident inwhich its insurance carrier questioned coverage of anemployee injured on plant property during his off-dutyhours. Hence, Jones' statement concerning the distribu-tion of literature during off-duty hours was consistentwith Respondent's policy concerning employee access.As I construe his account, the indication that Watkinswould not be covered by insurance if he returned duringnonduty hours tended to imply that Respondent wouldhave invoked its nonaccess rule with respect to off-shiftemployees, in connection with such a venture. Thoughisolated, the response of Jones revitalized Respondent'spolicy in that regard and hence impels resolution of itslegitimacy. I find in the circumstances that the nonaccessrule was unlawful and that Jones' response consistenttherewith was of a like stripe.Respondent freely conceded that said rule was relaxedwith respect to those seeking entry for legitimate rea-sons. According to the testimony of Lillian Sexton, shewas never instructed nor informed as to the grounds onwhich such employees would be permitted into the plantduring their nonduty hours. Believed testimony on thisrecord indicates that employees gained access duringtheir off-duty hours for personal convenience unrelatedto any business interest of Respondent.With respect to employer efforts to insulate plantproperty from visitation by off-duty employees, theBoard in GTE Lenkurt, Incorporated, 204 NLRB 921(1973), held that a restriction denying such access to thepremises is presumptively valid if not disparately appliedagainst union activity. The Board majority in that caseconcluded that employees are to be viewed as having thestatus of nonemployees for purposes of determining thevalidity of a nondiscriminatory no-access rule and hencesuch rules would be upheld absent a showing by theUnion that no adequate alternate means of communica-tion is available. However, in Tri-County Medical Center,Inc., 222 NLRB 1089 (1976), the permissive scope ofGTE Lenkurt was narrowed, wherein the Board stated:The holding of GTE Lenkurt must be narrowlyconstrued to prevent undue interference with therights of employees under Section 7 of the Actfreely to communicate their interest in union activi-ty to those who work on different shifts.... Weconclude, in order to effectuate the policies of theAct, that such a rule is valid only if it (I) limitsaccess solely with respect to the interior of theplant and other working areas; (2) is clearly dissemi-nated to all employees; and (3) applies to off-dutyself-serving facts beyond his knowledge to further his own and the causeof the Union in this proceeding. I have not accepted his testimony unlesseither directly or indirectly confirmed through probability or other credi-ble sources. I would note that, notwithstanding the specificity withwhich this complaint challenges various aspects of Respondent's conduct,there is no allegation naming Jones, any other supervisor, or Respondentgenerally as having impeded union solicitation.455 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees seeking access to the plant for any pur-pose and not just to those employees engaging inunion activity. Finally, except where justified bybusiness reasons, a rule which denies off-duty em-ployees entry to parking lots, gates, and other out-side nonworking areas will be found invalid.Here, it does not appear that the scope of the rule wasever formally communicated to employees. And therecord amply discloses that the rule did not apply tothose seeking access for all purposes, with exceptions tothe ban being undefined and freely conferred.8For ex-ample, plant guard Lillian Sexton testified that entryduring off-duty hours was simply left to the discretion ofplant security personnel at the gates.9Furthermore, theimplication in Jones' response to Watkins herein was mn-qualified as to geographic scope and hence could be con-strued as controlling with respect to all of the "plant,"including areas immediately adjacent to the "gates." Inagreement with the General Counsel, I find that Re-spondent has failed to furnish a legitimate business justifi-cation for preempting union activity within such non-working areas.10 Accordingly, the nonaccess policy in-volved here did not meet the standards of legitimacy setforth in 7Ti-County Medical Center, supra. Based on theforegoing, I find that Jones, by referring to Respondent'snonaccess policy, albeit in a friendly conversation, inwhich he might well have expressed a lack of certaintyas to the legitimate scope of Respondent's restrictionsupon union activity, did on balance, at least by implica-tion, communicate a restriction violative of Section8(a)(l) of the Act.In contrast with the foregoing, the complaint also al-leges that Respondent violated Section 8(a)(l) by itshaving "discriminatorily permitted and encouraged itsemployees to distribute anti-union insignia during worktime and work areas." In support of the foregoing, coun-sel for the General Counsel adduced testimony that fouremployees, Betty Holloway, Donna Tiger, Tim Holo-man, and Valerie Bullington, distributed antiunion para-phernalia to fellow employees in working areas duringworking time. In this regard, there is neither evidencenor claim that any of these employees were supervisorsKenneth Freed, Respondent's president, testified that the restrictionwas administered with leniency.9 Note that the testimony of Kenny Freed conflicted with that ofSexton. treted testified that passes were issued to those seeking access onoff-duty hours by someone in authority in "the oflice." If that was theintended policy, it apparently was neither conveyed nor followed bySexton. As a plant guard, primary responsibility for enforcement of thepolicy would rest with Sexton and other similarly situated security per-sonnel.1o The sole testimony as to the basic justification for the policy wasthat of Freed to the effect that some 20 years ago an employee who wasoff duty returned to the plant premises and was injured. The Companyfiled a claim with its liability insurance carrier and, although Freed a;-knowledged that the claim was accepied, he went on to relate ihat "theinsurance company kinds frowned on the fact that the employees notworking ... were permitted to come back to the plant at will." Suchconsiderations do not warrant the impediment to Sec. 7 rights of employ-ees involved here. The fact that access of nonworking persons increasespotential liability proves too much, and lacks the speciality requisite to arelaxation of Sec. 7. Respondent's basic justification would afford a uni-versal intrusion upon such employee rights, for, it is difficult to conceiveof an industrial plant or facility which would not sustain enhanced poten-tial for liability when any person enters its property.or agents of Respondent. 4 suggestion does appear that,with respect to two instances, the activity involved wascondoned by supervisors. Thus, there was testimony byLandus Waters that he observed Holloway and Tigerdistributing "Vote No" stickers on one occasion and thatEarl Hornaday, a supervisor, simply smiled as Hollowaypassed him. Further. both Waters and James Watkins tes-tified that they observed Foreman Dave Lockwood re-lieve Holoman on his "towmotor" whereupon Holomanproceeded to distribute "Vote No" T-shirts in a workingarea during working time. Other than the vagaries appar-ent in the foregoing, there is no evidence whatever thatRespondent initiated antiunion activity or that the latterwas anything other than a spontaneous effort to broadenthe antiunion view held by certain employees. The ques-tion presented here is whether the Employer's failure torestrict activity by antiunion employees on working timeand in working areas gives rise to an unfair labor prac-tice. Counsel for the General Counsel cites no precedentthat such is the case. Section 7 protects the right of em-ployees to engage in union activity to no greater extentthen it protects their right to refrain therefrom. To findan unfair labor practice based on an employer's failure todiscipline such antiunion employees might raise gravequestions under Section 7 and also with respect to basicemployer prerogatives. Precedent fails to reveal an incli-nation on the Board's part to delve in these areas. Whilethe Board has dealt with an employer's knowing condo-nation of employee distribution of antiunion literatureduring working time, such inaction was merely deemed apredicate for other unfair labor practices and was notfound in itself to have violated Section 8(a)(l). See PortaSystems Corporation, 238 NLRB 192 (1978). Accordingly,it is concluded that the Employer's failure to restrict ordiscipline antitunion employees engaged in antiunion ac-tivity during working time impedes to no greater extentSection 7 rights than its own use of working time tocommunicate antiunion views at captive meetings orthrough supervisory appeals. I shall dismiss the 8(a)(1)allegations in this regard. "2. The antiunion rallySue Ward is a secretary and receptionist in Respond-ent's personnel department. An antiunion rally wasscheduled by certain employees for May 8. Two of thealleged discriminatees herein, Inez and Debra Tornquist,testified that on May 7 Sue Ward visited the desks ofvarious office personnel and approached them individual-ly. Ward told them of the impending company rally andthat she was soliciting attendance among the girls in theoffice because the Union was having a similar rally thatday. Both Tornquists testified that Ward carried a notepad and ink pen, and Inez Tlornquist testified that she ob-' It is not entirely clear from the post-hearing brief filed on behalf ofthe General Counsel that this pat l-n of conduct remains a viable issue.However. since the General Counsel does not specifically indicate thatthe matter be dropped from the complaint, it has been resolved on themerits. In addition, there is no evidence that the distribution of antiunionmaterials was accomplished as a means by which Respondent's supervi-sors or agents sought to gain knowledge of employee sentiment. Any al-leged 8(a)X) violation based on such a theory is dismissed to that extent.456 HARRISON STEEL CASTINGS COMPANYserved Ward making entries as she passed from desk todesk.Ward acknowledged that she asked all the girls in theoffice if they would like to participate and claims thatshe possessed a list so that she would not omit any of theoffice personnel in the course of her endeavor. Althoughshe denied that a list was prepared as to who would andwould not attend, she somewhat reluctantly concededthat later she informed Robert Blickenstaff, Respondent'soffice manager, as to those who did not attend.'2Whatever the nature of her conduct, Respondentstrenuously argues that Ward was neither a supervisornor an agent whose conduct could be binding upon it.There is merit in this view. Ward was simply a rank-and-file member of Respondent's office staff, who was antiun-ion, and who endeavored to enlist support of her co-workers in an antiunion demonstration which was notshown by credible primary evidence to have been in-spired or initiated by Respondent.'3It is my conclusionthat the evidence fails to establish that Ward was a su-pervisor or agent and hence her conduct in connectionwith the rally could not be attributed to Respondent. Ac-cordingly, the 8(a)(1) allegations based on polling andmanagement's encouragement of antiunion activity inso-far as based on the foregoing shall be dismissed.3. The Employer's campaign propagandaThe complaint alleges that Respondent in communicat-ing its antiunion views violated Section 8(a)(l) throughimplied threats that employees could be discharged inthe event of a strike and that designation of a unionwould "cause a curtailment of the employer's businessand resulting loss of employment for its employees."Shortly before the May 10 election, Respondent dis-tributed an edition of its newsletter, which was entitled"Election Special" and included, among the points made,the following:'4If you would be called out on strike by the Unionduring contract negotiations, such a strike is calledan "economic" strike and all employees not report-ing to work can be PERMANENTLY RE-PLACED. A company cannot fire employees forstriking but it can "permanently replace" them. Per-manent replacements hired for strikers are allowedby law to keep the striker's job even after the strikeends. Thus, employees who go on strike and are re-placed have no job to return to when the strikeends.is It is entirely possible that Ward may have been mistaken as towhom this disclosure was made. Blickenstaff testified that Ward did notidentify those attending or those not attending. On the other hand,"Rusty" Harrison, Respondent's secretary-treasurer, testified that Wardidentified this group to him.'s The General Counsel in support of the claim that Ward was author-ized to conduct a poll cites testimony of the Tornquists that Ward toldthem that she was instructed to conduct the inquiry. However, even dis-regarding the hearsay nature of such testimony, the Tornquists do notdisclose that Ward identified the source of any such "instruction" and tospeculate that it originated with a management representative is no morewarranted than a conclusion that she was asked to do this by employeesponsors of the rally."1 See G.C. Exh. 5(b).The General Counsel contends that the foregoing consti-tuted a "misstatement" of employee rights as economicstrikers, and hence violated Section 8(aX)(1) of the Act. Inthis connection, the General Counsel correctly observesthat, under Board policy, employer propaganda with re-spect to the rights of strikers is carefully screened andthose who would embark upon such discourse arecharged with the obligation to do so with accuracy. It iswell settled by virtue of The Laidlaw Corporation, 171NLRB 1366 (1968), that permanently replaced economicstrikers neither lose their right to reinstatement nor statusas employees upon termination of the strike, but must berecalled as vacancies occur during the ensuing indefinitefuture, absent substantial business justification.Here, the statement published by Respondent arguesthat those replaced when the strike ends will have "nojob to return to when the strike ends," a reference ex-pressed in terms conveying that, upon such eventuality,the economic strikers will face termination, cutting offall further rights. At best, from Respondent's point ofview, the reference was ambiguous. But as I understandBoard precedent, Respondent, having raised the issue,was obligated to clearly articulate the continuing rightsof the strikers to reinstatement as well as their continuingstatus as employees. Here, Respondent's explanation ofthe rights of strikers was presented in a context of an-tiunion propaganda calculated to convey the risks as-sumed in union activity. I am convinced that Respond-ent, in discussing its own prerogatives, created an ambi-guity, which could lead employees reasonably to assumethat they risked termination if they participated in andwere replaced at the conclusion of an economic strike.As such, Respondent's statement carried an impliedthreat of discharge, was not protected by Section 8(c) ofthe Act, and violated Section 8(a)(1).'5With respect to the alleged threat of job loss, counselfor the General Counsel apparently relies both on docu-mentation and campaign utterances of "Bus" Shoaf, Re-spondent's chairman of the board, during captive audi-ence meetings with employees during the period preced-ing the election. Thus, an article appearing in the above-described newsletter recited as follows:Some of Harrison Steel Castings Company's com-petitors are nonunion and some are located in thesouthern part of the United States where wage ratesare traditionally lower, and if we become union theCompany may become noncompetitive with a re-'1 See, e.g.. Olympic Medical Corporation, 236 NLRB 1117, 1123(1978); Laredo Coca Cola Bottling Company, 241 NLRB 310 (1979). Cf.Mississippi Extended Care Center. Inc., d/b/a Care Inn, Collierville, 202NLRB 1065 (1973), where the Board dismissed an 8(aXl) allegation incircumstances where the employer informed employees of its "absoluteright to permanently replace each and every striker." Although that ref-erence, as here, included no allusion to the Laidlaw rights of strikers, theemployer's remarks in Care Inn mentioned permanent replacement onlyotherwise omitting reference to risk of job loss or termination. The vicein Respondents propaganda herein is the failure to refer to Laidlaw guar-antees in the context of a statement in which.employees were informedthat they would have "no job to return to when the strike ends," a refer-ence which, whether simply a byproduct of inartful draftmanship or bydesign, was subject to an interpretation of final job elimination withoutresurrection as vacancies occur during the poststrike period.457 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuiting loss of business and jobs. This loss of busi-ness could come about through increased cost ofoperation, not due to wage or benefit increases toemployees but rather due to the inherent increasedcost in operating a union plant. At union companiesmuch time is spent on grievance processing, con-tract negotiations, and dealing with the Union,which add to the cost of operation, but do not putany benefits in the employee's pocket.In a union company there is the ever present possi-bility of a strike. Our customers rely upon depend-able delivery of goods and services, and the risk ofa strike may force our customers into looking for al-ternative suppliers, which could lead to a loss ofjobs at our plant. When you consider your vote foror against a union examine that choice in terms ofyour own personal best interests rather than what isgood for the employer.In addition, in a letter distributed by the Respondentto employees under date of May 1, the following ap-pears: ' 6We have heard some talk about strikes where thereis a union in a plant. Everyone who reads thepapers knows that unions frequently have strikes.The purpose of a strike is to cause production tostop with the result that employees get no pay-checks and the customers get no shipments or prod-ucts. You know that on many of the things we shipto Caterpillar we are Caterpillar's sole source forthe casting. Obviously, if a union struck HarrisonSteel, our relationship with Caterpillar would suffer.No customer is going to stand by and continue togive exclusive source orders to a supplier who hasstrikes.You should give thought to the likelihood of astrike if a union gets in. You should also givethought to the effect of a strike upon our relation-ship with Caterpillar. If we lost Caterpillar businessbecause we were an unreliable source of supply,employees would lose jobs and the Company andthe whole community would suffer.In addition to the foregoing, the views expressedtherein were echoed by Shoaf in captive audience meet-ings conducted among groups of 30 employees. Thesesessions were held during the last days of April and thefirst 3 days of May, prior to the election.17Respondent, by way of defense, observes that the ele-ments of its propaganda under interdict of the instantcomplaints constituted lawful economic prediction basedon objective fact. In this connection, it is noted that Cat-erpillar Tractor Company is Respondent's principal cus-tomer. Some 85 percent of Respondent's output goes toI' See G C. Exh. 5(a).i* Where conflict exists, I regard the testimony of Freed and Shoaf asto what was said on those occasions as more reliable than that affordedby the General Counsel's witnesses, noting that the latters' testimony af-forded only minor, if not immaterial, differences.Caterpillar. Kenneth Freed, Shoaf, and Richard Picl, amanagement representative of Caterpillar Tractor Com-pany, credibly testified to a meeting held in April shortlyafter the inception of organization activity attended byrepresentatives of Caterpillar and Respondent. Thatmeeting involved a regular periodic review of Respond-ent's operation and the ongoing relationship between thetwo firms, and it was in the course thereof that Respond-ent informed Caterpillar representatives of the pendingorganization drive. Picl apprised Freed and Shoaf that iforganized a substantial difference would exist in themanner in which Caterpillar did business with Respond-ent. He pointed out that Caterpillar maintains certainstandard practices with respect to its organized employ-ers, including stockpiling requirements'8and the use ofduplicate patterns. 9During the captive speeches, Shoaf informed the em-ployees that the marketability of Respondent's castingswas based on three factors: price, quality, and delivery.He noted that Respondent maintained a good reputationfor delivery and that its history was free of work disrup-tion or strike. With respect to price, Shoaf observed thatunder a union contract prices would necessarily be in-creased: in view of the cost of maintaining restrictivework rules, the need to hire attorneys, the cost of bar-gaining, and the cost of a complicated grievance proce-dure. He indicated that there was a possibility that qual-ity might suffer in that with union representation awedge might be driven between management, which hadbeen developed from within the ranks, and the workers.Shoaf argued that Respondent's open door policy wasmore advantageous to employees than the complexgrievance system under a union contract. Shoaf closedby saying that the employees would be making a mistakeby gambling their future on union promises, that theCompany got along pretty well in the past without aunion, and that the Union was simply after the money ofthe employees.Shoaf acknowledged that, in delivering these speeches,he held the opinion that Caterpillar work would be lostif the Union won the election. Although there is no indi-cation in Shoaf's testimony to this effect, Freed testifiedthat Shoaf mentioned or at least implied that there was apossibility that a loss of jobs and loss of work couldresult due to a decline in the competitive posture of theCompany if a union were designated.'i Apparently, under Caterpillar's established practice, union suppliersare required to produce a I- to 3-month inventory within the 4- to 6-month period preceding expiration of existing collective-bargainingagreements. Of course, if a strike were averted the stockpile created inanticipation thereof would necessarily be absorbed as against futureorders, with a corresponding cut in production. The stockpiling require-ment was not compatible with Respondent's output capability. Thus,Shoaf explained that the Company traditionally produced at 100 percentof capacity to meet regular delivery commitments, and, hence, the stock-piling requirement would impose demands on Respondent's productivecapacity which could not be met unless day-to-day output levels were re-duced below 100 percent.i9 With respect to duplicate patterns, Picl informed that those patternsheld on exclusive basis by Respondent would be placed in plants of com-petitors. This meant that some orders would be drawn away from Re-spondent and placed with the holder of the duplicate to defray the com-petitor's cost of maintaining a production capacity with respect to suchpatterns.458 HARRISON STEEL CASTINGS COMPANYOn the credible facts, the issue turns on whether Re-spondent's threat of job loss in its campaign propagandaviolated Section 8(a)(1). Said references were not shownto have been expressed with any degree of definiteness,but only in terms of the possible. They were justified onthe basis of a combination of logical argument and objec-tive fact. The references to the increase cost of adminis-tering a collective-bargaining agreement and the impactthereof on price structures was not lacking in realisticfoundation. At the same time, the credited evidence as toCaterpillar's established practices with respect to unionsuppliers, with respect to duplicate patterns and stockpil-ing, were demonstrable facts, offering strong suggestionthat Respondent would not be in a position to furnish itsprincipal customer tonnage at the same levels as existedprior to union organization.Nonetheless, the employer's right pursuant to Section8(c) of the Act to refer to the possibility of job disloca-tion as a result of unionization has been narrowly cir-cumscribed. In N.L.R.B. v. Gissel Packing Co., Inc., etal., 395 U.S. 575 (1969), such references are permissibleso long as:...carefully phrased on the basis of objective factto convey an employer's belief as to demonstrablyprobable consequences beyond his control .... Ifthere is any implication that an employer may ormay not take action solely on his initiative for rea-sons unrelated to economic necessities and knownonly to him, the statement is no longer a reasonableprediction based on available facts but a threat ofretaliation based on misrepresentation and coer-cion. .. .[395 U.S. at 618.]The Court went on to indicate that:·..the employer's belief, even though sincere, thatunionization will or may result in the closing of theplant is not a statement of fact, unless, which ismost improbable, the eventuality of closing is capa-ble of proof. (395 U.S. at 618-619]Consistent with the foregoing, the Board has acknowl-edged "the Employer's right to discuss freely and frank-ly its views concerning unions, strikes, collective bar-gaining, plant closure, and any other topics it considersimportant." At the same time, however, this right mustbe balanced against that of employees "to associatefreely and to express their desires in an atmosphere freefrom fear and futility."20These principles focus upon the question of whetherthe entirety of a campaign material conveyed to the em-ployees, either directly or by implication, that Respond-ent held an inclination or propensity beyond economicnecessity to bring about the very adverse consequencesreferred to.2' Such an interpretation is not dispelled onthe face of the propaganda under consideration herein.The reference to a possible loss of jobs was offered in acontext under circumstances suggesting that incumbent20 See W A. Krueger Co., 224 NLRB 1066, 1069 (1976)."I See W A. Krueger Co., supra at 1069; Hanover House Industries, 233NLRB 164 (1977); and Mohawk Bedding Ca. Inc., 216 NLRB 126, 128(1975).employees could lose work were they to designate theUnion. Yet, such an insinuation was not justified by de-monstrable economic fact. While I have no quarrel withthe logic of Respondent's argumentation that collectivebargaining costs money and that Caterpillar's practicewith respect to union suppliers could well result in lesstonnage, neither, considered separately nor in combina-tion, persuasively supported the implication that thosewhose choice it was in the impending election wouldbear the consequences. Respondent's profitability is anadmitted fact. In the years 1978 and 1979, it is a fair esti-mate that turnover in its work force ranged between 60-90 percent annually.22At best, Respondent's argumenta-tion would support prospective shrinkage in the overalljob force, and, in the light of Respondent's turnover his-tory, that burden would fall on future job seekers. Thus,by attempting to impress incumbent employees with apossibility of job loss, Respondent went beyond demon-strable fact to influence rejection of the Union on job se-curity issues constituting no threat to them, unless, thatis, Respondent elected to take discretionary action in theform of reprisal. In sum, while the supporting argumen-tation logically pointed to the possibility of impairedearnings and even perhaps an ultimate reduction in jobopportunity for future applicants, no assumption is war-ranted that those to whom the propaganda was ad-dressed had direct cause for alarm either through in-creased costs due to collective bargaining, the policies ofCaterpillar pertaining to union suppliers, or other argu-ments raised on objective fact. On balance, I find thatthe references to possible job loss implied that thosevoting in the election were on the verge of assuming arisk which was not substantiated by "demonstrably prob-able consequences beyond ... [Respondent's] control."Accordingly, I find that Respondent thereby violatedSection 8(a)(l) of the Act. See, e.g., Ludwig Motor Corp.,222 NLRB 635, 636 (1976); Jamaica Towing, Inc., 236NLRB 1700 (1978).4. Conduct attributed to alleged or admittedsupervisorsa. By John GrammarThe complaint alleges that on Sunday, May 6, JohnGrammar engaged in surveillance of a union meetingconducted at the Lion's Club building in a recreationalpark within the township of Attica. Grammar was identi-fied by employee witnesses for the General Counsel,Dan Watkins, David Roach, and Tom Lambka, ashaving been observed driving a pickup truck during theunion meeting, slowly passing the Lion's Club severaltimes. Grammar testified that Ravine Park was within hisregular route between the plant and his residence, andthat he drove past the Lion's Club building at least fourtimes daily, including twice during his lunch break. AsGrammar could not recall observing an occasion onwhich cars were parked outside the Lion's Club in amanner suggesting a meeting, he in effect denied that he22 According to Resp Exh. 11, 904 employees were terminatedthrough discharge, quit, or retired. Resp. Exh. 12 shows that 904 employ-ees left the Company's employ for those reasons.459 DECISIONS OF NATIONAL LABOR RELATIONS BOARDat any time engaged in the surveillance complained ofherein.The conflict need not be resolved, for merit is found inRespondent's contention that Grammar was neither a su-pervisor nor an agent. At the time of the incident inquestion, Grammar was employed as an instructor in Re-spondent's welding school. There is no evidence that, insuch capacity, Grammar possessed or exercised any indi-cia of supervisory authority. Although he wore a whitehat, as did Respondent's other supervisors, credible testi-mony existed to the effect that rank-and-file employeesalso wore white hats, and it does not appear that Re-spondent enforced any requirement that members of thework force honor any such color code. Accordingly, Ifind that the General Counsel has failed to establish by apreponderance of the evidence that Respondent violatedSection 8(a)(1) on the basis of Grammar's alleged con-duct.b. By Lawrence PearsonPearson, an admitted supervisor, was foreman of theso-called pep set crew, a group of employees whoworked in the south coreroom. Certain members of hiscrew, namely, Lambka, Van Laere, and Roach, attendeda union meeting on Saturday, April 7, held at the Wil-liamsport Fair grounds. Apparently on that occasionunion buttons were distributed. On April 9, Mitton, alsoa member of the pep set crew, joined Van Laere,Lambka, and Roach, who wore union buttons to work.Testimony adduced on behalf of the General Counsel isto the effect that Pearson, in two separate incidents, first,while dining with Van Laere and her husband, and againat the work area, told the Van Laeres, Lambka, andRoach that, if he were in their shoes, he would not dis-play prounion support because, if the Union got in, nomatter how long it took, Respondent would eliminate theprounion employees at the first opportunity.23Based onthe credited testimony that such a statement was made,even assuming that it was made among friends and in theform of an opinion held by Pearson, it nonetheless was acoercive declaration by an acknowledged supervisorwho professed to speak from knowledge gained in thepast. As such, the statement violated Section 8(a)(1). I sofind.c. Art FletcherFletcher was Respondent's chief inspector. The com-plaint alleges that Respondent violated Section 8(a)(1) byFletcher's having engaged in coercive interrogation aswell as his having promised economic benefits to inducethe employees to refrain from becoming or remainingmembers of the Union. With respect to the promise ofbenefits, the matter is not briefed by the General Coun-sel, and my own independent review of the record dis-closes no evidence that Fletcher made any remarks sub-ject to any such construction. This 8(a)(l) allegationshall be dismissed.J' Pearson, who denied making any such statement, obviously had alimited capacity for recall. I prefer the more persuasive testimony in thisrespect of Edda Van Laere and Lambka.The allegation of interrogation relates to a confronta-tion between Fletcher and employee Oscar Branson. Ap-parently, in mid-April, Branson, while working, wore apencilholder bearing a UAW insignia. Fletcher ap-proached him, and, according to Branson, asked why thelatter wore the pencilholder. According to Fletcher,who admits to the incident, he simply asked Bransonwhether "the Company had done anything to offendhim." The conversation ended when Branson indicatedthat it was his privilege to wear union insignia, and ex-pressed that he was tired of people asking him about theUnion in one fashion or another. Branson admitted thatFletcher told him that he did not blame Branson for sup-porting the Union because he "would want to knowwhat was going on too." According to Branson, afterFletcher indicated that he was "not suppose to be talking...at all about this," Branson injected, "I think it is aman's right to vote any way he wants." Fletcher testi-fied, and there is no indication otherwise, that this wasthe only conversation he had with Branson concerningthe Union. Branson described his relationship withFletcher as friendly.24There is no question that, in many instances, inquiry asto the reasons for union support provide a means bywhich management representatives discern employeesympathy and hence constitutes unlawful interrogation.That rationale for finding an 8(a)(l) violation in this in-stance fails to apply. Where, as here, the employee in-volved has openly manifested union support and the inci-dent is isolated, occurs in a friendly context, and undercircumstances lacking any suggestion of harassment, Ican think of no conceivable, unprivileged ground forconcluding that a supervisor had exceeded statutorybounds by so trival an act. While I am bound to followBoard precedent, and have not overlooked the recent de-cision in PPG Industries, Lexington Plant, Fiber GlassDivision, 251 NLRB 1146 (1980), that holding is notviewed by me to reach a single apparently spontaneousinquiry in a friendly discussion, not shown to be linkedto a broader pattern of interrogation. I find thatFletcher's inquiry did not in the particular circumstancesinvolved amount to proscribed interrogation and the8(a)(1) allegation based thereon shall be dismissed.25d. By Robert CrawfordCrawford, as Respondent's employment director, is en-trusted with primary responsibility for all hiring. Appar-ently, prior to the election the brother of Oscar Branson,Alonzo Branson, Jr., was seeking work in the Atticaarea. Ethel Branson, Oscar's wife, accompanied AlonzoBranson to Crawford's office for that purpose just beforethe election. According to her testimony, as Alonzocompleted an application, Crawford indicated that Re-spondent was not hiring at the time. However, when24 It was my impression that Branson's description of this conversationon direct examination by the General Counsel tended to portray theevent as more fractious than what actually transpired. I prefer the factselicited on cross-examination by counsel for Respondent, as well as theversion offered by Fletcher.m' See Federal Paper Board Company, Inc., 206 NLRB 681 (1973); cf.17T Automotive Electrical Products Division, 231 NLRB 878 (1977).460 HARRISON STEEL CASTINGS COMPANYEthel Branson indicated that she had previously talkedto Kenny Freed, who advised her to bring Alonzo in tofill out an application, Crawford repeated that they werenot hiring, but added that "[ilf Oscar would go alongwith us, we know [sic] more about what to do with hisbrother."Crawford acknowledged that Alonzo Branson, in thecompany of Ethel Branson, appeared at his office andcompleted an employment application, but he claimedthat he simply told Alonzo Branson that the Companywas not hiring and that Branson should check back occa-sionally to see if an opening existed. Crawford deniedthat anything was said concerning the outcome of theelection, or that Alonzo Branson's job opportunity de-pended on his brother's position concerning the Union.I prefer the testimony of Crawford. Although EthelBranson may well have suspected or held the view thather brother-in-law's job opportunities may have been in-fluenced by her husband's support of the Union, I didnot believe that any such possibility was communicatedby Crawford. Accordingly, I find the General Counsel'sassertion that Crawford made any statements violative ofSection 8(a)(l) to be unsubstantiated by credible proof.e. By David LockwoodAn allegation which imputes a threat to Lockwood, aforeman and an admitted supervisor, was substantiatedby employees Landus, Waters, and James Watkins, fin-ishers in Respondent's south foundry. According to theirtestimony, in mid-April as they were discussing the longhours they had been required to work and the fact thatthings might be different if the Union were victorious,Lockwood walked by, and, apparently having overheardthe conversation, interjected, "You'd better get all thetime you can in, if it goes in, we may all be laid off."Lockwood was not called by Respondent and the testi-mony of the witnesses offered by counsel for the GeneralCounsel stands uncontradicted. Based thereon, I find thatsuch a statement by an acknowledged supervisor consti-tuted a coercive threat of reprisal violative of Section8(a)(1) of the Act.f By Tom GustusThe complaint alleges that Respondent violated theAct on the basis of a threat of unspecified reprisal byGustus. The evidence offered in substantiation of this al-legation was offered through James Watkins, who testi-fied that Gustus approached him toward the end ofApril, tore a union button from his jacket, and stated,"You are not allowed to wear them down here." Wat-kins admonished Gustus that, if he were ever to do thatagain, Watkins would "bust" him in the nose, whereuponGustus removed himself from the scene.Apart from denying that Gustus' conduct was unlaw-ful, Respondent argues that it was not binding on Re-spondent. There is merit in this assertion. At times mate-rial to the instant allegation, Gustus was a mold finisheron a "jolt machine" in the south foundry. The southfoundry was under the general supervision of Earl Hor-naday, the general foreman. There were two foremanunder Hornaday, Bill Kirkman and Dave Lockwood,who were responsible for directing the three jolt ma-chine crews of 11 men, each in the south foundry. Eachjolt machine is operated by a crew, including five moldfinishers, with two mold finishers "A," two mold finish-ers "B," and one helper. Gustus was a mold finisher"A," the highest rated classification on the jolt machine.His crew included Eddie Whitehead, who occupied thesame position as Gustus. I am not convinced that eitherGustus or Whitehead, or others similarly situated, pos-sessed supervisory authority in connection with the othereight members of the jolt machine crew. They workedwith the crew to assure that a quality mold was pro-duced, and shared in the piece rate incentive available ona group basis if the entire crew's output exceeded estab-lished production standards. There is no evidence thateither possessed or exercised classic indicia of supervi-sory authority. In my opinion, their responsibility for aquality product, together with the fact that Gustus com-pleted timecards for the entire crew, a function which onthis record was viewed as no more than ministerial, in-volved no independent discretion.26This, together withthe fact that they trained new employees, in my opinion,shows no more than that Gustus was a nonsupervisoryleadman, who worked with other lower rated finishersregularly, and who served his Employer as an experi-enced employee only directing the work to the extentthat his years of experience reduced that function to theroutine. Accordingly, I find that the General Counselhas not established that Gustus was a supervisor oragent, and hence any misconduct on his part was not at-tributable to Respondent. The 8(a)(l) violation basedthereon shall be dismissed.g. By Tom CampbellTom Campbell was the first-shift foreman in charge ofmaintenance. The complaint charges that Respondentviolated 8(a)(1) through Campbell's unlawful questioningof maintenance electrician Dan Watkins and by creatingthe impression that Watkins' union activity was subjectto surveillance. The evidence in this respect shows thatWatkins, Tom Campbell, and the latter's brother, GrantCampbell, also a maintenance electrician, frequently, andon a informal basis, drank coffee during the early morn-ing hours on a regular basis, discussing various events,including the Union. At the end of one such conversa-tion on April 7, according to the testimony of Dan Wat-kins, Tom Campbell asked the former if he had plannedto attend the union meeting that day. Watkins respondedin the affirmative. The following Monday. Watkins wasasked by Tom Campbell if he had in fact attended themeeting. Watkins indicated that he had, whereuponae I discredit the testimony of James Watkins that the mold finisher"A" had the right under any circumstances tr, determine wvhich membersof a crew were eligible to participate in piece rates or had any atuthorityto otherwvixse effect earnings. I also find that those occupying th, classifi-cation head finisher or mold finisher "A" were not empowered io effecttransfers between machines, or within a machine. I find that. in the eventof a vacancy within a crew, the manning was the responsibility of front-line supervision, and that, in the event that it was determined that a ma-chine would be operated short, the men wou!d simply move up with noindependent discretion exercised by any member of the crew in connec-tion with their utiliLation.461 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCampbell indicated that he had heard that the Union hadpromised employees a $2-an-hour increase were it to winthe election.Watkins also testified to a conversation in late Aprilwith Campbell wherein Watkins was expressing secondthoughts concerning his union support. According toWatkins, in the course of that conversation, Campbell in-dicated that the Company knew all it needed to knowabout Watkins' union activity. Watkins claimed to havesought clarification, whereupon Campbell responded,"Well, we know that you were up at Wheeler's Restau-rant and met the UAW people.... And then after thatmeeting ...you went up to the Short Stop Restaurantand you were there until almost till the time that theyclosed."Watkins was the initial contact, and one of the chiefprotagonists, of the Union. At the time of this incident,he had openly manifested his support of the Union. Heconceded that conversations of this type were held on analmost daily basis, that the pros and cons of the Unionwere discussed often, and that the union references wereoften initiated by himself. He admitted to a cordial rela-tionship with Campbell and that at times he enjoyed theconversations concerning the Union. Campbell deniedever initiating the subject of the Union during these con-versations with Watkins. He claimed that he at no timequestioned Watkins as to his intention with respect tounion meetings or asked if he had attended. Campbelldenied that he had mentioned that the Union was prom-ising a $2 increase, claiming instead that Watkins toldhim that this was so. Finally, Campbell denied havingever told Watkins that the Company knew all about hisunion activity, or that the Company knew that Watkinshad met with union officials at two bars in Williamsport.I credit Campbell. As heretofore indicated, Dan Watkinswas an unpersuasive witness. Accordingly, the crediblefacts do not substantiate that Watkins was questionedconcerning his union activity or that information wasbrought to his attention by Campbell implying that his orunion activity in general was subject to management sur-veillance. The 8(a)(1) allegations based thereon shall bedismissed.h. By Kenny FreedAs indicated, Freed was Respondent's president. Theallegations that Respondent violated Section 8(a)(l)through Freed are based on the uncorroborated testimo-ny of Dan Watkins and relate to a meeting held in lateApril at the latter's behest. Watkins was one of the firstemployees, if not the first employee, volunteering to ac-tively campaign for the UAW. He solicited union au-thorization cards, and on several occasions was engagedin the handbilling of union literature at the plant gates.In late April, according to Watkins' testimony, he in-formed Tom Campbell that on certain issues he did notagree with the Union. According to Watkins, Campbellasked if he were changing sides, to which Watkins re-plied, "Well, I really wouldn't say changing sides but Ido have my doubts ..I have my questions ...theCompany has not yet come out with anything dramaticin presenting their view." Watkins went on to state thathe wished to hear both sides of the story before makingup his mind as to which way to vote. According to Wat-kins, Campbell then asked if Watkins wished to talk toKenny Freed, volunteering to set up an appointment ifWatkins so wished. According to Watkins, after he indi-cated that Freed probably would not agree to talk tohim, the conversation shifted, whereupon Campbell againtold Watkins that he could arrange an appointment withFreed. Watkins claimed that he again turned down theopportunity.Watkins initially testified that he opened the conversa-tion with Campbell for two reasons: (1) because certainindividuals who had manifested union support had beendischarged and he was worried about the vote, and (2)because he had read the UAW constitution and hadfound things that he took offense to. He claims that, afterthis conversation with Campbell, he thought about whatCampbell had said, and, because so many people hadbeen discharged at that time, he decided to call Freedand arrange an appointment?7When the meeting tookplace, Shoaf, at Freed's insistence, also attended. Watkinstook the occasion to announce that "this is going to besomething of soul cleansing session." He indicated thathe possessed the UAW constitution and that he wouldlike to review it and voice his objections to its content.Freed agreed. The page-by-page review of the UAWconstitution proceeded, with Watkins indicating areas inwhich he had reservations. At one point Watkins indicat-ed that he could work with or without a union. Finally,Freed asked Watkins if Freed could present the Compa-ny's view on the issue of union representation. Watkinsindicated that he would appreciate it, for "the Companyhasn't presented their view yet." According to Watkins,Freed indicated, inter a lia, "We employ about 1,000 em-ployees and we've had several elections in the past ...it always hurts our business ...you lose good peopleover a union campaign ...it hurts production."28Ac-cording to Watkins, after Freed summarized the argu-mentation, which subsequently appeared in companypropaganda, he observed to Freed that some employeesthat had attended the April 7 union meeting were caughtup in initial enthusiasm and had now changed theirminds and that these employees, who had worn union27 It was in the course of this conversation that, according to Watkins,Campbell made statements that the Company knew all it needed to knowabout what Watkins was doing in connection with the Union, and thatthe Company knew that he had met with union officials at certain bars inWilliamsport. I have heretofore discredited this testimony. It is noted thatin connection with the immediate conversation, Campbell, who obviouslylacked recall as to the specifics, testified to the effect that it was his rec-ollection that Watkins lhad requested a meeting with Kenny Freed, thatCampbell did not suggest any such meeting, and that, with respect toWatkins' request, he simply suggested that Watkins "call him up." Hereagain, I accept the testimony of Campbell. Noting that aspects of Wat-kins' account of the immediate conversation with Campbell, under scruti-ny here, simply did not ring true, I believe that it was Watkins who re-quested the meeting with Freed and that Campbell's reaction was closerto indifference than the zealous encouragement which Watkins attributesto him. Also unclear is why, if Watkins had reservations as to whetherFreed would meet with him, he chose not to have Campbell arrange themeeting, but elected to call Freed himself."a This reference is not alleged to have been unlawful. Freed testifiedthat he could not recall making the statement to Watkins, but indicatesthat he had done so to others. He credibly testified that this was a merereference to the fact that, in the past, the divisiveness and hard feelingscreated in union campaigns resulted in good men quitting.462 HARRISON STEEL CASTINGS COMPANYbuttons in the past, would like to know how they couldget a message to the Company "that they were no longercommitted votes to the Union." Watkins mentioned aspecific name, and Freed indicated, "Well, if that fellowis truly changing his mind or now has doubts, all he needdo ... is to take that button off or that sticker or what-ever he had.... Take it to his foreman, hand it into hishand, and tell his foreman that this is to be given to Mr.Freed." With this the meeting closed.Even on Watkins' account, nothing in his testimonysubstantiates the allegation that he was a victim of un-lawful interrogation in this meeting. The only inquiry onthe part of Freed was made after Watkins had expressedhis reservations concerning the Union, and far from rep-resenting a collateral probing of union activity was an in-herent element of dialogue conceived, initiated, and con-ducted to that point by the employee. The question im-puted to Freed by Watkins was no more coercive thanthe agreement of Freed to meet, and the 8(aXl) allega-tion in this respect shall be dismissed.Freed acknowledged that, after Dan Watkins hadmade it clear that he was having a change of heart, Wat-kins implied that one of his friends had also had a changeof heart but that he had been wearing a union button andhis friend did not know what to do. Freed admitted thathe volunteered "that if it was me and I wanted my fore-man to know that I had had a change of heart, I'd takethe button and give it to him and tell him." Freed deniedtelling Watkins that employees give their buttons to theforemen and directing him to turn them over to eitherFreed, Lee, or Shoaf. Although, in other areas, Freed'stestimony impressed me as being thoroughly incredible,here I prefer his testimony, which in substantial part wascorroborated by Shoaf, over that of Watkins.Freed's testimony does not confirm the 8(aXl) allega-tion that he "solicited ... employees to abandon theUnion." It does, however, admit that he suggested that,if so inclined, employees "give evidence that they hadabandoned the Union by removing their union insigniaand turn ...it in to their supervisor." On balance, al-though Freed's advice was obviously and uncontroverti-bly solicited by Watkins, it nonetheless violated the Act.Statements by employers which on their face are coer-cive are not always to be lightly regarded, simply be-cause inspired by the solicitations of a concerned em-ployee. The suggestion made by Freed plainly impliedthat those wearing union buttons had cause for alarm.Although the unlawful conduct was made in response tospecific employee inquiry, it was coercive, and tended toconfirm that those who overtly manifested union supportcould evade some unknown jeopardy by confessing to achange of mind and furnishing evidence thereof to a su-pervisor. In this respect, Respondent violated Section8(aXl) of the Act.D. The Alleged Discrimination1. Impaired conditions of worka. Dan WatkinsIt is claimed that during the preelection period Re-spondent discriminated against Danny Watkins in two re-spects. It is first alleged that on or about April 14, 1979,he was restricted to his shop area. Further, it is allegedthat, on or about that same date, Respondent curtailedhis hours of work and those of a coworker, Grant Camp-bell.The General Counsel apparently contends that in mid-April Foreman Jones altered Watkins' working condi-tions by "restricting his physical mobility to the mainte-nance shop during non-work time." It will be recalledthat Watkins was known to be among the leading unionprotagonists, if not their leader. Also, as heretofore indi-cated, Watkins, as a maintenance electrician, did nothave regular preassigned duties but worked on an oncallbasis. During his considerable downtime, he was free todo as he pleased, provided that he remained available forwork. The claimed discrimination here rests upon Wat-kins' version of a previously considered conversationwith Foreman Jack Jones in which Jones allegedly un-lawfully restricted Watkins' opportunity to discuss theUnion during his nonworking time. Watkins claims thatin that conversation Jones told him that "he did notwant me to go to the break room or the shower room, tothe shower house, the restroom there, or any other non-work areas because I was still on the clock ...and if Iwas over there, he knew me and that I like to talk andthat I would be talking to people who were there ontheir break and the subject would come up and Ishouldn't be doing it." According to Watkins, he thenasked Jones if he could go to the bathroom to whichJones allegedly responded, "Well, sure but come rightback." According to Jones, he at no time imposed a re-striction on Watkins different from that applied to allmaintenance electricians. Thus, maintenance electriciansare free to do as they wish and generally to go wherethey please as long as they make their whereaboutsknown so as to be available for work. Based on my pre-viously expressed misgivings as to the trustworthiness ofWatkins, I find that substantial credible evidence doesnot substantiate that he was in this instance restricted tohis work station under conditions violative of Section8(aX3) and (1) of the Act.The charge that Watkins and Grant Campbell werethe object of discrimination in terms of their workinghours is based on conduct attributed to Day-Shift Main-tenance Foreman Tom Campbell. Grant Campbell, thebrother of Tom Campbell, like Watkins, was a second-shift electrician. Their normal working hours were from11 p.m. to 7 a.m. They received premium pay for over-time, and prior to the union campaign until some time inApril, according to the testimony of Watkins, both hadreported for work from I to 2 hours before their sched-uled shift and earned additional overtime at time and ahalf in consequence.At some time in early April, according to testimony ofWatkins, Tom Campbell was reviewing timecards in theforeman shack. Watkins and Grant Campbell werenearby on a break. According to Watkins, Tom Camp-bell addressed them, stating, "by the way, boys, you'regoing to have to cut back on your hours," while adding,"it's not my doing." Grant Campbell reacted in proteststating, "Well, it had better apply to everybody else."463 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"[T]here's other electricians on these other shifts comingin 2 hours early and getting 2 hours overtime everynight." Tom Campbell then said that, while the mencould not come in at 9:30 p.m. anymore, they couldreport at 10:30 p.m., assuring a half hour of overtime.Grant Campbell continued to express dissatisfactionwhereupon Tom Campbell indicated that they couldreport shortly before 10:30 p.m. The conversation endedwith Grant Campbell stating, "Well, all right, but thisbetter apply to all the rest."Watkins related that he and Grant Campbell had beenreporting to work from 9:30 to 11 p.m. for the entire 2years of his employment in the maintenance department,and never before had they been instructed to cut downon their overtime.29Tom Campbell testified that, during the period aroundEaster time, he told Watkins and Grant Campbell that "Ithought they were hitting the cards a little bit to quick...if there was work to be done, they was to do it yes...but they wasn't really suppose to do it unless theirwas work to be done." Campbell testified that there wasnot as much work for the electricians on night at thetime, and he felt it was necessary to slow them down.He agreed that he told them that they should clock in ator about 10:30 p.m.I am convinced that Tom Campbell's action in this re-spect was founded upon legitimate considerations unre-lated to union activity. Respondent produced in evidencethe timecards of both Watkins and Grant Campbell cov-ering the period March 25 through May 25, inclusive.30Two items of significance are revealed therein. First, thetimecards show that neither Watkins nor Grant Campbellsuffered a significant impairment in overtime hours afterthe "instruction" by Tom Campbell, than is reflected inthe pattern of their overtime during the 3 weeks prior tothe alleged instruction. Secondly, those timecards, to-gether with Watkins' own testimony, reveal that it wasGrant Campbell who had the greatest cause for offenseat his brother's attempt to delay their starting time, for itwas Grant Campbell who, prior to April 13, frequentlypunched in prior to 10 p.m. Thus, except for April 13,Watkins, during the period since March 25, had notpunched in earlier than 10 p.m. and indeed had punchedin earlier than 10:30 p.m. on only five occasions. GrantCampbell, on the other hand, during the correspondingperiod had punched in prior to 10 p.m. on five occasions,and had punched in prior to 10:30 p.m. on 10 otherworking days. Thus, all objective evidence points to thefact that Grant Campbell was the principal offender ofovertime privileges, and that Tom Campbell's remark onor about April 13 would have its most telling effect onhim. Yet, there is no evidence that Grant Campbell'a Watkins' own testimony suggests that the maintenance electriciansdid not observe this instruction religiously. For he testified to a subse-quent conversation with Tom Campbell, in which Watkins and GrantCampbell were warned that they were coming in early again. And oncross-examination, Watkins acknowledged that he only followed TomCampbell's instructions "at times." Indeed, timecards in evidence revealthat on April 21 Watkins clocked in at 9:54 p.m. and that, on several oc-casions between the conversation with Campbell and the election, he re-ported to work substantially before 10:30 p.m.3O The record indicates that the conversation under scrutiny here oc-curred on April 13.manifested support of the Union in any fashion, and TomCampbell testified believably that, to his knowledge, hisbrother did not support the Union. In the circumstances,no reasonable inference is warranted that Tom Campbelltook a step, detrimental in the main to his brother, inorder to perfect a union-related reprisal against Watkins.The 8(a)(3) and (1) allegation shall be dismissed.b. Michael Van LaereIt is alleged that Respondent violated Section 8(a)(3)by, in mid-April, restricting Michael Van Laere to hiswork station. Van Laere, an overhead crane operator onthe day shift, was an active proponent of the Union,having signed an authorization card, attended unionmeetings, and distributed authorization cards. Prior tothe alleged discrimination against him, he wore a buttonidentifying him as a member of the organizing committeewhile at work. In mid-April, Van Laere was assigned theposition of full-time operator of a "shake out crane" lo-cated in the south foundry. Previously, Van Laere hadbeen a relief operator, a job which required him to pro-vide breaks to cranemen. While serving in that capacity,Van Laere had the run of the plant, enabling him toroam around to observe who needed a break. However,about the third week in April, after his assignment to theshakeout crane, according to Van Laere, his foreman,Jim Stonebreaker, as Van Laere was returning to hiscrane after taking a break, told him that "beginning thatday, I was not to get out of my crane at all, only forbreak or restroom." According to Van Laere, prior tothis he had always spent his free time "moseying"around and doing nothing.3sVan Laere testified that, following the encounter withStonebreaker, he had a conversation with Foundry Su-perintendent Dean Hughes, in which the former inquiredas to why he had to stay in the crane when nobody elsehad to. Hughes indicated that it was a rule that hewished to put into effect for a long time and that thiswas as good a time as any and that he did not want VanLaere bothering Van Laere's wife anymore while shewas driving a forklift.32According to Van Laere, heasked Hughes if this had anything to do with the factthat he wore a union button and Hughes angrily deniedthat that was the case, expressing that he was tired ofhearing such insinuations. Hughes indicated that the rulewould be enforced with respect to all cranemen.33 Van3L According to Van Laere, he abided by the instruction until theweek of the election, when he was transferred to a jolt crane which hadvirtually no downtime. Later, after Van Laere was transferred to a heatcrane which had considerable downtime, Van Laere returned to his oldhabits and was not called down for doing so.32 As shall be seen, infra, Edda Van Laere, his wife, was an employeewho drove a forklift truck in the foundry.Is Hughes acknowledged that he had a conversation sometime in April1979 with Van Laere in which the latter asked why he was restricted tohis crane. Hughes testified that at the time Van Laere was running ashakeout crane and that they had problems locating him and getting himto his work station, and that he told Van Laere on that occasion that hewas restricted to his crane because he was wanted there when work hadto be done. Hughes denied that Van Laere was at that time told that hehad wanted to place such a rule in effect for a long time and that thepresent was as good a time as any, or that Van Laere was told thatHughes did not want Van Laere talking to his wife. In the later respects,I credit Hughes who impressed me as more reliable than Van Laere.464 HARRISON STEEL CASTINGS COMPANYLaere also testified that, possibly within the same weekas his first conversation with Stonebreaker, he had an-other with Stonebreaker in which the latter opined thatthe restriction was very unfair and that Van Laere couldcome down but he was on his own and Stonebreakerwould admit to knowing nothing about it.Respondent concedes that many crane operators aresubject to extensive periods of downtime during theirworking day. However, according to the credited testi-mony of Assistant Foundry Superintendent Cecil Hollis,operators are to remain in the vicinity of the crane so asto be available when work is to be performed. Hollis tes-tified that, because crane operators do not wear hardhats,safety considerations require that they stay in the crane.Hollis claimed that he ordinarily would instruct foremento tell operators to get back up on the crane, if he ob-served them on the floor. More specifically, Hollis testi-fied to several occasions dating back to 1978, wherein hehad difficulty locating Van Laere while in need of an op-erator, adding he many times told Van Laere to stay inthe crane area and if he did not have safety equipment tostay in the crane. He testified that, again in April whenhe sought to transfer Van Laere to another crane, hecould not find him, and instructed Stonebreaker to do so.Stonebreaker ultimately located Van Laere in the fur-nace department. When Van Laere returned, Hollis toldStonebreaker to get Van Laere "to get in the crane andstay there." He denied that this instruction had anythingto do with Van Laere's union activity.Stonebreaker testified that crane operators are expect-ed to stay in their crane area but if there is work belowto stay in the crane. He testified that he had several con-versations with Van Laere in which he instructed VanLaere to stay "in the area" of his crane. He confirmedthat, in April 1979, Hollis asked for Van Laere, and in-structed Stonebreaker to find him and tell Van Laere "tostay in the crane and not to get out other than for break,lunch, or for restroom." Stonebreaker testified this wasrelayed to Van Laere. Stonebreaker acknowledged thathe did tell Van Laere that he felt that it was unfair thathe had to stay up in the crane. Stonebreaker concededthat the restriction imposed on Van Laere was distinctfrom that applied to other crane operators.Nonetheless, Hollis attempted to justify the differencein treatment by initially oberving that Van Laere's casewas different from the others in that he exhibited a pro-pensity to leave his work area to a greater extent thanothers. This argument is not substantiated by convincingcredible proof. First, Stonebreaker admitted that he feltthat the restriction as applied to Van Laere was unfair.In other respects, Respondent's contention that the re-striction was justified by misconduct on Van Laere's partwhich was excessive stands on the strength of testimonyby Hollis. He was not a credible witness. His testimonythat cranemen were to remain in the crane during down-time conflicted with the testimony of Stonebreaker andwas unbelievable. His testimony concerning Van Laere'spropensity to wander seemed vague and exaggerated,and he admitted to difficulty in locating other cranemenas well. Indeed, in his own words, "I don't say I haveany more problems with Mike than I do with any ofthem ...it seems like I might have to talk to him morethan the others, but see with him being a relief crane-man, Mike gives the appearance that he has a right to gowhere he wants to go."In this respect, I find that the General Counsel's alle-gations of discrimination have been substantiated. VanLaere was an advocate of the Union who openly mani-fested his sentiment. As Stonebreaker's testimony reveals,the instruction that he remain in his crane was unfair andit does not appear that other cranemen were ever re-stricted as severely. The testimony of Hollis that crane-men were to remain inside their equipment during down-time was at odds with that of Stonebreaker and seemedan implausible attempt to justify a disparate act. In anyevent, Hollis acknowledged that he had no special prob-lems with Van Laere, and had problems from time totime with all operators. The extreme measure takenagainst Van Laere in confining him to the cockpit of hiscrane would effectively restrict him from engaging inunion activity during periods of downtime in the vicinityof his crane, and, consistent with the observation of theGeneral Counsel, Respondent's failure to credibly ex-plain this disparate act in the face of the union animusreflected on the entire record warrants the inference thatit was Van Laere's prounion bent and not the need toassure that Van Laere remained available for work thatled to the excessive, unfair, and unprecedented actiontaken in his case. Respondent thereby violated Section8(a)(3) and (1) of the Act.c. Charles HorathIt is alleged that Respondent discriminated againstHorath in two respects. First is a claim that he wasamong employees on line 4 in the cleaning room whose7 a.m. break was suspended because of their union activi-ty. It was further alleged that, in reprisal for union activ-ity, Horath was prohibited from having repair work per-formed on his personal property within the plant.Horath signed a union card and was a member of theemployee organizing committee. He attended the unionmeeting on April 7, distributed literature at plant gates,and, during discussions of the Union with Foreman Gil-bert Matteucci, Horath claims to have informed him thathe was for the Union. Horath testified that, beginningthe first week of April, he wore a union button to workand continued to wear such insignia until he cast hisballot on May 10. Horath also wore a big UAW stickerand "vote yes" stickers on his hardhat, as well as a"UAW-Vote Yes T-shirt."Horath was a handgrinder on line 4 in the cleaningroom. His shift was from 5:30 a.m. to 4 p.m. The regu-larly scheduled morning break for his line was at 8:30a.m. He testified that, prior to the advent of the Union,four or five coworkers on his line, and a group from an-other line, would take an unscheduled coffeebreak in thebreakhouse at 7 a.m. According to Horath, sometime inApril, Matteucci told them that they could no longerremain in the breakroom but that the men could get theircoffee and take it back to their work table if theywished. Horath claims that Don Merritt, Harold Bass,Jim Walls, and Clyde Tucker were in his presence onthat occasion. According to Horath, all except Jim Walls465 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwore union insignia. However, none of the others testi-fied. Horath claimed that although Matteucci enforcedthis rule for about 3 months, during 1980, the restrictionwas relaxed and Horath would go to the shack maybeonce a week to get a cup of coffee at 7 a.m. without any-thing being said.Horath acknowledged that the men had been warnedabout taking the unscheduled break "just a few times"before the advent of union activity. Although he afford-ed argumentative testimony to mitigate this factor, he ac-knowledged that employees have been chased out of thebreakroom on prior occasions. He also acknowledgedthat Matteucci, prior to any union activity, had told himthat Harold Anno, superintendent of the cleaning room,had been on him about the unscheduled breaks. The issuehere need not be labored. Credible evidence adduced byRespondent establishes that the action taken with respectto Horath and others on his line complained of here wasno more than the routine exercise of supervisory authori-ty. Foremen on the cleaning line, according to credibletestimony, at approximately 7 each morning gathered inthe foreman's office to do their paperwork. Over theyears, line employees have taken an unauthorized breakduring their absence. Cleaning Room SuperintendentAnno testified that this had been an ongoing problem formany years, and that, at regular intervals, he instructedhis foremen to curtail the practice. There is no credibleevidence that this instruction was implemented by theline foremen on any disparate basis, and, indeed any in-terpretation flowing from the uncorroborated testimonyof Horath that this was the case is rejected. Insofar asone might construe Horath's testimony as implying that,after 3 months, employees resumed taking the 7 a.m.break without interference from supervision, his testimo-ny does not clearly disclose that, on those occasions, em-ployees remained in the breakroom. Based on the cred-ited evidence, I find that Matteucci instructed Horathand others that, while they could get their coffee andreturn to their work station, they could not remain in thebreakroom at 7 a.m. for reasons unrelated to union activ-ity, and, accordingly, shall dismiss the 8(a)(3) and (1) al-legations based on his action.The complaint also alleges that Respondent violatedSection 8(a)(3) and (1) of the Act in denying Horath theopportunity to have personal work performed within theplant. Prior to the advent of the Union, in February,Horath was permitted to have various parts for his jeepmanufactured at the plant by a line 3 welder. However,during the campaign in late April, Horath brought a"bumper" to the plant which needed repairs. He took thebumper to the work station of a welder and then uponreturning to his work station found that Matteucci pos-sessed the bumper which had been given to him by Su-perintendent Anno. According to Horath, Matteucci toldhim "no more home work done any Place," an instruc-tion not previously heard by Horath. Horath concededthat he failed to ask permission of supervision to havethe bumper repaired.34a4 Although Horath denied that, on past occasions when he had per-sonal work performed in the plant, he necessarily asked permission everytime he conceded that, when he had work done on an adapter plate inFebruary, he asked permission of Art Fletcher, Respondent's chief of in-Matteucci, on the other hand, testified that, on the oc-casion in question, he was summoned to Harold Anno'soffice whereon Anno gave him a bumper advising him toreturn it to Horath and have him take it out of theplant.3Matteucci testified that, on past occasions,Horath had asked permission to have work done in theshop, but that he did not do so with respect to thebumper. 33Anno testified that the Company maintained a policyallowing employees to have work performed on theirpersonal property if permission were sought and grantedand if the work would not interfere with production. Hetestified that, on the occasion in question, his line 3 fore-man reported that a jeep bumper was in his welding areaand that he had a lot of rush work and wanted to knowif he should work on the bumper. Anno told him, "No."Anno then took the bumper to Matteucci and told himto return it to Horath.37William Askren, Respondent's foreman on line 3, testi-fied that, in May 1979, Horath gave a bumper to BruceDodd, a welder, on his line. Because Horath had notasked permission to have the work done, Askre : testifiedthat it was his job to report the matter to Anno. Askrenconfirmed that, on the day in question, line 3 was subjectto heavy production demands.Although I accept the testimony that Respondent'spolicy required both permission and that personal worknot impede production, there are factors which favor theGeneral Counsel's claim in this instance. Thus, Horathwas an active union supporter who openly manifested hissympathy. That this might be the basis for the positiontaken by supervision with respect to the bumper is sup-ported by testimony of Horath that Matteucci told himthat, upon returning the bumper, no more home workcould be performed at the plant. Such a curtailment inprivilege was disparate and more restrictive than madeavailable to employees generally according to Respond-ent's own testimony as to the nature and scope of itspolicy. Yet Matteucci was not examined as to what hetold Horath on returning the bumper. Thus, Horath's tes-timony stands unrebutted. Nonetheless, I did not believeHorath. Horath impressed me as prone to testify from abiased impression of actions taken with respect to him inseveral areas, and exhibited a bent to reinforce the imag-ined through argumentative and contrived testimony. Mydoubts as to his credulity run deep enough to reject hisuncorroborated testimony, even acknowledging his statusas an incumbent employee at the time of the hearing. Inmy view, it is more likely that, in this lengthy hearing,Respondent inadvertently neglected to elicit testimony asspectors. Later, Horath ulitmately conceded that permission was requiredunder Respondent's policy in this regard.s5 Although leading questions propounded to Matteucci suggested thatthe incident occurred in May, and specifically on May 21, a date whichwould have followed the election, I do not construe this date to havebeen isolated by credible testimony oir the part of Matteucci.a6 Matteucci testified that, in December 1979. Horath requested per-mission to have a gear assembly fixed. Matteucci related that the gear as-sembly was returned to Horath after he learned that plant personnel weretoo busy at the time to work on it.a7 Here again, Anno responded in the affirmative to a leading questionby counsel for Respondent suggesting that the incident occurred on May21, 1979. His affirmative response thereto was considered unreliable.466 HARRISON STEEL CASTINGS COMPANYto precisely what Matteucci told Horath, than that thelatter's version was true.38In sum, on the credible facts,I find that the action taken by Anno, Matteucci, andAskren with respect to Horath concerning the bumperwas not shown by credible proof to have been inconsist-ent with its practice and policy, and hence did not vio-late Section 8(aX3) of the Act.S9d. Oscar BransonThe complaint alleges that Respondent violatedSection 8(aX3) and (1) of the Act by cutting back onovertime hours customarily worked by Branson. As maybe recalled Branson was an inspector on line I in thecleaning room. He signed a union card on March 7, andattended the April 7 union meeting where he joined theemployee organizing committee. Subsequently, duringthe week of April 9, Branson wore a union button towork. Branson testified that on or about Friday, April20, Chief Inspector Fletcher approached Branson and in-structed him that effective Monday, April 23, Bransonwas to begin work at 7 a.m., rather than 4 a.m., his cus-tomary starting time. During the ensuing week, Bransonworked from 7 a.m. to 4 p.m. However, on Friday, April27, Art Fletcher told him that on Monday, April 30,Branson could resume the 4 a.m. starting time. Bransonclaimed that, prior to April 1979, he had been reportingfor work at 4 a.m. for some 2 to 3 years.Respondent defends on grounds that the cutback of 3hours daily in Branson's work between April 23 and 27had nothing to do with his union activity, but was basedon a lack of work. Consistent with the defense, Bransonhimself admitted that other people in the cleaning roomhad their hours cut back because of tonnage limitationsduring that period. He further testified that, since April27, his hours have fluctuated depending on productiondemands. When questioned as to whether he askedFletcher the reason for the cut in his hours, Branson re-sponded, "I didn't question him because I knew that theguys around me there, they had cut their hours too ...the welders and grinders, they cut their hours, I believeuntil 5:30 every morning and they brought me in at 7."He acknowledged that it would have made no sense forhim to be called in at 4 a.m. after the other men hadtheir hours cut.I credit Harold Anno who testified that a patternchange on the castings process resulted in a reduction inoutput and required the cutback. In consequence, sixgrinders on the north end of the line suffered a reduction3A It is noted in this respect that Harold Anno testified that Matteuccitold Horath that the work could not be done a there was no time to doit. As there is no evidence that Anno was present during the conversationbetween Matteucci and Horath, he plainly was in no position to affordprimary evidence as to what Horth was told.s9 I have not overlooked what might be argued as a basic flaw in testi-mony by witnesses for the defense. Thus, though it is the sense of Ask-ren's testimony that he took the bumper to Anno primarily becauseHorath had not sought permission, Anno's testimony, and that of Mat-teucci, does not specifically acknowledge that they were aware at thetime of Horath's failure to obtain permission. Instead, a composite oftheir testimony is susceptible to interpretation that Anno and Matteucciacted solely on grounds that line 3 was too busy to perform the work atthe time. On balance, I considered this to be more in the nature of anambiguity than a material discrepancy sufficient to alter conclusionsreached with respect to this allegation.in hours during a I-week period. This reduced the workflow at the south end of the line where Branson per-formed his inspections. The six grinders who had beenreporting for work at 5:30 a.m. were told to report attheir normal starting time of 7 a.m. Respondent's evi-dence together with Branson's, as to his own impres-sions, substantiates that the l-week reduction in hourswas attributable to the lack of work and had nothing todo with Branson's openly manifested support of theUnion. Accordingly, I shall dismiss the 8(aX1) and (3) al-legation in this regard.40e. The 'pep set" crewThe term "pep set" pertains to a process of makingcores out of a blend of a branded product and a specialsand. In April 1979, the crew assigned to the pep set op-eration consisted on various dates of Don Soloman, MikeMitton, Edda Van Laere, Tom Lambka,41Terry Badger,David Roach, and Joyce Pearson.In early 1979, Respondent experienced difficulty in ob-taining the particular type of sand utilized in the pep setprocess. As a result of deferred deliveries, Dean Hughes,the foundry superintendent, authorized Goudy to workcoreroom employees overtime on two Saturdays. Pep setwas not a function which typically required overtimework. However, according to testimony by Hughes andGoudy, the latter was informed by Hughes generallythat the overtime should be distributed as fairly as possi-ble among coreroom employees. Thus, pep set work wasavailable for coreroom employees on Saturday, March24, and Saturday, April 14, on an overtime basis. In addi-tion, other overtime work, not involving pep set, wasavailable to south coreroom employees on April 7.The General Counsel contends that overtime was notmade available to the pep set crew on April 14 because itwas in that week that members thereof first manifestedtheir support of the Union. It will be recalled that onSaturday, April 7, an union meeting was conducted. VanLaere, Lambka, and Roach testified that they, togetherwith Mitton, began wearing union buttons on Monday,April 9. Hughes admitted that, if pep set work wereavailable during regular hours, the seven individuals onthe crew would normally be the first assigned to it.40 In crediting the testimony offered by the defense, I have noted testi-mony by employee Don Merritt, who claims that on April 23 at approxi-mately 6:30 a.m. he overhead Line Foreman McBride ask an inspectorfrom another line, Richard Brooks, to inspect some parts needed for ship-ment that day because Oscar "wasn't going to show up until 7 am." Al-though Line Foreman McBride testified that he could not recall such aconversation, and Richard Brooks did not testify, this testimony does notgo so far as to support a conclusion that on April 20 McBride, or anyother responsible official in the cleaning room, knew or anticipated thatwork would be available off Branson's line the following Monday. Fur-thermore, although Branson testified that during his prior overtime hourshe performed a variety of jobs some of which may or may not have beenassociated with work on line 1, this testimony was vague, and I am notconvinced that his capacity to perform other work necessarily impliedthat such work was available during the period in question or that it wasavailable in sufficient quantities to warrant a conclusion that his overtimehours should at least have been extended in part.4 According to Respondent's time records and as related by RobertGoudy, general foreman in the south coreroom, Lambka did not work onthe pep set process between March 5 and 31.467 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn March 24, all members of the pep set crew workedexcept Roach, who was offered and agreed to work thatSaturday but did not show up, and Badger, who rejectedovertime. However, the only member of the pep setcrew that worked on April 14 was Joyce Pearson, thewife of foreman Lawrence Pearson. Though pep setwork was performed on April 14, Respondent utilizedother south coreroom personnel in connection with thatprocess; namely, Wesley McDougal, Steve Ward, BillClem, Carl Greer, Wayne Howard, Walter Blankenship,Avalene Harrison, and Charles McCarthy.42It is notedthat Respondent's payroll records indicate that on Satur-day, April 7, though no pep set work was performed, allmembers of the regular pep set crew were assigned over-time, except Badger, who as indicated preferred not to.Apart from the question of when the four pep set em-ployees began wearing union insignia,43Respondent'sexplanation for the withholding of overtime as to thisgroup on April 14 is frought with inconsistency. First itis noted that the testimony of both Goudy and Hughesimplied that members of the pep set crew would be pre-ferred to perform pep set work; this of course was notthe case on April 14. On the other hand, pep set workwas not performed on Saturday, April 7, prior to theblandishment of union insignia by Van Laere, Mitton,Roach, and Lambka. Yet, those individuals, thoughhaving been offered and having accepted overtime onMarch 24,44were afforded the overtime work on April7. Indeed, even Lambka, who on March 24 agreed towork, but did not show up, was included in those as-signed overtime on April 7. Thus, if Goudy and Hughesare to believed, though coreroom overtime work was tobe distributed equally, other coreroom employees (BillyClem, Wayne Howard, Avalene Harrison, and CharlesMcCarthy) were bypassed at the first opportunity andapparently not given a crack at overtime until April 14.And, thus, this group was bypassed as successive over-time opportunities were afforded to pep set crew em-ployees, even though on April 7 no pep set work wasperformed. This shows that overtime was actually dis-tributed with no immediate implementation of any equal-ity guideline and ultimately in violation of the establishedpractice of assigning pep set work to members of the pepset crew. My difficulties with Respondent's explanationis compounded by Goudy's further explanation that at-tendance was a factor considered in excluding V'anLaere, Mitton, Roach, and Lambka from overtime onApril 14. His testimony in this respect uncovers furtherinconsistencies. Thus, he claims that Mitton was deniedovertime on April 14 because of a lateness incurredduring the prior week.45Van Laere allegedly was not42 Goudy testified that he never observed union buttons being worn byMcDougal, Greer, Ward, Blankenship, or Pearson. No evidence exists asto the union sentiment of Harrison, Clem, Howard, or McCarthy.4' Goudy and Hughes indicated that it was in March when they firstobserved Mitton, Van Laere, Roach, and Lambka wearing union buttons.No evidence was offered as to their basis for recall of that which, in thecontext of this overall campaign, might be viewed as a somewhat obscureevent. I did not believe this highly critical aspect of their testimony andcredit the employee witnesses as to this matter.44 No work was performed in the coreroom on Saturday, March 31.'4 1 have taken note that Mitton was the only south coreroom employ-ee asked to work overtime on Saturday, April 21.asked to work overtime on April 14 because of an ab-sence on April 10. Roach allegedly was not asked towork overtime on April 14 because he had also been latea day during the week and had not reported to work onSaturday, March 24, when he agreed to work overtimethat day. Lambka allegedly was not asked to work over-time on April 14 because he twice that week left withoutcompleting his work. Goudy's reasons for excludingthese members of the pep set crew from overtime onApril 14 when work customarily assigned them was per-formed were symmetrical to the reasons afforded byGoudy as to why he preferred them for overtime overother coreroom employees on earlier Saturdays. Thus, heclaims that Van Laere and Mitton were assigned over-time on March 24 because they had been absent thatweek and Goudy wanted to provide them an opportuni-ty to "catch up on their pay." He also testified that,though David Roach had agreed to work overtime onMarch 24 and had failed to show up, Roach was notbarred from overtime on April 7, even though no pep setwork was performed on that date.The explanation of Goudy and Hughes as to themotive underlying the overtime distribution issue in thefinal analysis was viewed as no more than contrivedafterthought. It was so unbelievable as to actually en-force the General Counsel's claim of discriminationherein. Contrary to an assertion in Respondent's brief,documented evidence does not disclose that overtime inthe south coreroom was divided equally, and indisput-able evidence establishes beyond question the failure toadhere to any such standard. In sum, although Solomanwas not shown to have been a union supporter, I amconvinced that the denial of overtime to those customar-ily assigned to pep set work on April 14, when suchwork was available, was in reaction to the superveningunion support first manifested by Van Laere, Roach,Lambka, and Mitton on April 9. Accordingly, I findthat, but for the overt manifestation of union support, allfive, consistent with Respondent's practice, would havebeen assigned their normal work on Saturday, April 14.Respondent's failure to do so violated Section 8(a)(3) and(1) of the Act.2. The discharges46a. Inez and Debra TornquistInez Tornquist's employment with Respondent datedback to 1970. Her daughter was hired in August 1976.46 On April 22, in the course of the hearing, at the conclusion of hercase, counsel for the General Counsel moved to withdraw the 8(aX3) and(I) allegations based on the (I) discharges of Michael T. Tindall, CharlesSanders, William R. Bennett. Theodore Farley, and Stanley E. Worley,and (2) the alleged reduction in Luis Compos' employment and the as-signment of more arduous work to Compos and Kathy Spear. At theconclusion of the General Counsel's case, a motion to dismiss was madeon behalf of Respondent with respect to alleged discriminatee Mark Shel-ley. That motion was granted by me as no affirmative evidence had beenpresented in support of his cause. In addition, also in the course of ahearing on1 April 23, 1980, it became apparent that another alleged discri-minatee, Walter Hembree, would not appear. As no evidence was offeredin support of said allegations, and as, at the close of the General Coun-sel's case, there was no basis for inferring that a pattern of discriminationContinued468 HARRISON STEEL CASTINGS COMPANYBoth worked in Respondent's administrative officeswhere Inez was the payroll clerk. Debra worked on thepayroll with her mother and another employee, TomGossett, and also served as a relief switchboard operatorand from time to time assisted in Respondent's printingdepartment. Both were discharged on Monday, May 7.The Tornquists were office clericals, and hence notamong the employees sought by the UAW. Indeed, inso-far as this record discloses, they held no view with re-spect to the issue of representation. However, on Tues-day afternoon, May 8, an antiunion rally was conductedon the streets adjacent to the plant. The Tornquists didnot plan to attend. The General Counsel contends thatthe Tornquists were discharged because and only afterRusty Marrison, Respondent's secretary-treasurer,and/or Office Manager Robert Blickenstaff learned oftheir declared intention not to attend that rally. Respond-ent by way of defense argues that the Tornquists' inten-tion with respect to the rally was unknown to Respond-ent's officials until after their discharges, and that theywere terminated in consequence of their failure, withoutpermission, to return for work after lunch on May 7. Re-spondent, alternatively, contends that, even assumingthat the General Counsel's claim is factually substantiat-ed, said discharges were not violative of the Act as theTornquists had not engaged in any activity protected bythe Act.On the question of knowledge, it appears that SueWard, a receptionist in the office, on Friday, May 4, cir-culated among the clerical staff, asking each individuallywhether they intended to participate in the antiunionrally. The Tornquists informed her that they would notattend. Although Ward denied that she made a list ofthose who would and would not attend, it is apparentfrom her own testimony that she reduced same tomemory. However, on direct examination by Respond-ent's counsel, Ward denied telling either Harrison orBlickenstaff, prior to the termination of the Tornquists,that they did not intend to participate in the rally.47Onthe other hand, on cross-examination by counsel for theGeneral Counsel, Ward somewhat haltingly acknowl-edged that she told Rusty Harrison, in the course of therally, that some of the girls who worked in the office didnot attend, but that she did not believe that she specifi-cally identified them to Harrison at any time. Interesting-ly enough, on cross-examination, however, Ward ex-pressed a belief that she specifically informed Blicken-staff of the identity of those not planning to attend. Thismight well be significant because the only meeting withBlickenstaff described by Ward pertaining to the rallytook place on Monday, May 7, when she requested per-mission on behalf of herself and certain other employeesto leave early to attend the rally. No explanation is of-existed in which Hembree, whose union sentiment was not disclosed,could have been discharged as part of a "blind stab," or "stroke offorce," Respondent's motion to dismiss that allegation was granted byme.4* Ward's highly material testimony in this respect was adduced in re-sponse to prejudicially leading questions propounded by Respondent'scounsel. This testimony was somewhat curious, for Ward could not recallthe specific date on which she learned of the terminations of the Torn-quists, but speculated that it was either on the day of the antiunion rally,May 8, or the following Wednesday.fered as to why, such disclosure if made, would havebeen delayed.The suspicion deepens with consideration of the testi-mony of Harrison. Thus, Harrision, who preceded Wardto the witness stand, denied knowledge of the Torn-quists' plans concerning the rally prior to their discharge.He testified, however, that on Tuesday, May 8, Wardcame to his office requesting permission to leave early,and that during that conversation Ward told him that theTornquists did not intend to go to the rally. His testimo-ny was seemingly in conflict with that of Ward whocould not recall ever having made such a statement toHarrison.48Passing for the moment to the immediate foregroundfor the discharges, on Monday, May 7, Mike Buckley,the company printer, was involved in the final prepara-tion of the company newspaper "Tapping Out." Appar-ently, Inez Tornquist that morning had words withBuckley after he explained to her that this was a specialelection issue and that he had been instructed not to letanyone see it before general distribution to all employ-ees. Buckley subsequently reported this incident to Har-rison,49who thereafter attempted to locate Inez Torn-quist to discuss the matter with her. When Harrison toldBlickenstaff at approximately 1:15 or 1:30 p.m. that hewas looking for the Tornquists, and when Blickenstaffindicated he did not know where they were, the latteragreed to check. Later, Blickenstaff reported to Harrisonthat the Tornquists had not returned to work after lunch.Harrison asked Blickenstaff if the latter had given thempermission to leave, and, when Blickenstaff responded inthe negative, Harrison indicated that he felt that theyshould be dismissed for leaving work without permission.Blickenstaff apparently concurred.Although Harrison testified that the above furnishedthe immediate cause for the discharges, he related thatother factors entered into the decision. First he referredto an incident in August 1978, involving Debra Torn-quist and Patty Lee, Harrison's cousin and the daughterof Ken Freed, wherein Debra Tornquist had either initi-ated a complaint, or afforded testimony, to a local Emer-gency Medical Service Commission that Lee had violat-ed her responsibilities in affording transportation in a pri-vate vehicle to an individual suffering from gunshotwounds while an ambulance was on the way. Accordingto Harrision, although Lee was exonerated by the com-mission, the entire incident upset Lee and caused her "agreat deal of embarrassment." Although Lee was notemployed by Respondent, Harrison at that time wantedto fire the Tornquists. He testified to expressing this toBlickenstaff, who defended the Tornquists.s°Because4" Blickenstaff also denied kinowledge of this fact until after the dis-charge had been effected. He also testified that Sue Ward on Monday.May 7, came to his office. informing them that there was a group ofpeople intent on attending the procompany rally and advising that theywould be punching out early to attend. He denied that on that occasionWard ;eported who was or who ,wa not planning to attend. His testimo-ny does not acknowledge that ¥Vrd at any time identified those whowould not attend,4s Parenthetically, it is noted that Harrison admitted that he had madesubstantial contributions to this edition of "Tapping Out."so Blickenstaff testified that it was Freed who expressed the desire thatDebra Tornquist be terminated as a result of the emergency treatment in-Continued469 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBlickenstaff indicated that the Tornquists attended workregularly, nothing was done at that time.The second matter referred to by Harrison related toan allegation made by sources unidentified on the recordthat the Tornquists were padding their time. He assertsthat such charges were discussed with Blickenstaff, whosubsequently checked the timecards of the Tornquistsand found that the charges were unfounded.51Although denying that this was considered, Harrisonalso observed that he felt that Inez Tornquist hadbecome embittered during the period after her husbandvoluntarily quit Respondent's employ to take anotherjob.Although Blickenstaff testified that the decision to ter-minate the Tornquists on May 7 was jointly arrived at,Harrison testified that on that occasion, unlike what oc-curred in 1978, he did not ask Blickenstaff if there was abasis for discharging them, but in his words, "I askedhim to terminate them, to dismiss them." This action wastaken without inquiry as to possible excuse or whetherthe Tornquists had obtained permission or reported theirintended absence to any one other than Blickenstaff.52The precipitate nature of this action is difficult to under-stand when considered against Blickenstaff's acknowl-edgment that there were occasions in the past when theTornquists had left early without obtaining his permis-sion; it does not appear that on those occasions stepswere taken to either discipline or to counsel the Torn-quists that such practice was not in line with companypolicy. Blickenstaff conceded further that the Tornquistswere as difficult to replace in May 1979 as they werewhen Freed suggested their termination in 1978.Leaving for the moment the evidence bearing uponRespondent's assigned ground for the discharges, specificevidence of discrimination emerges from Inez Tornquist'saccount of a telephone conversation she received at ap-proximately 4:20 on the afternoon of May 7. Blickenstaffdoes not dispute that Tornquist was called at that timeand informed of the terminations. According to InezTornquist, however, Blickenstaff stated therein, "I hateto be the one to have to tell you this, but you andDebbie have been separated." She responded, "Fired,what did we do?" Blickenstaff went on to explain, as fol-lows: "Freed and Rusty did not see your names on thelist to attend the Company rally and Freed definitely didnot like it ...and he ordered me to call you and tellyou that you'd been fired and said you had poor atti-tudes because you didn't support the Company andattend the rally."5acident. According to Blickenstaff, on that occasion Freed said, "I'd liketo get rid of them, if we can." He testified that Rusty Harrison alsowanted to terminate Debra Tornquist on that occasion.61 Harrison referred somewhat obliquely to an occasion when DebraTornquist did not show up to meet her regular Saturday assignment as aswitchboard operator On that occasion, Harrison asked Blickenstaff todetermine why she had not shown up. The outcome was left undisclosed.st The Tornquists testified that, as had been their custom in the pat,they told Tom Gossent that morning that they were going to take theafternoon off. This testimony was denied by Gossett. Although Oosettwas not a convincing witness, the conflict need not be resolved.3S Debra Tornquist testified that, when she returned home on March7, she had been informed by Inez of her discharge, advising that it wasbecause they "hadn't had our names down on the sheet to go to the rallythe next afternoon, and because of that"Blickenstaff, who testified that he was told by Harri-son to terminate the Tornquists at 1:30 p.m., related that,in the telephone conversation later that afternoon, he ad-vised Inez Tornquist that she had been separated andcould come in and pick up her last check. Inez Tornquistasked why, and, according to Blickenstaff, she was toldthat she had taken the afternoon off, failed to obtain per-mission, and did not call in or give a reason for beingabsent. Blickenstaff related that she then became upsetand stated, "Well, Kenny was out to get me," while ex-plaining that this was because of her husband's quittingsome years back and the fact that animus existed be-tween Freed's daughter and Debra Tornquist.s4Heclaimed to have expressed that he was sorry. Blickenstaffdenied making any reference to the absence of the Torn-quists' name on a list of those planning to attend therally.Weighed against all facts and circumstances surround-ing the discharge of the Tornquists, I was inclined to be-lieve the testimony of Inez Tornquist as to what was saidin this conversation over the version and denials offeredby Blickenstaff.65Her account of the telephone conver-sation comfirms highly suspicuous aspects of the testimo-ny afforded through Respondent's witnesses. I did notbelieve the testimony of Ward, Blickenstaff, and Harri-son that Ward reported the Tornquists' intentions as tothe rally only after the Tornquists were discharged. In-stead, Ward acknowledged that she discussed the rallywith either Blickenstaff or Harrison on Friday andMonday, and the realities point to the likelihood that shedisclosed the identity of those not planning to attend atthe first opportunity. Indeed, there is no explanation ap-pearing on the record as to why Blickenstaff deferredfrom 1:30 p.m., when the discharge decision was alleged-ly made, until after 4 p.m., before informing Inez Torn-quist of the discharges. It is within the realm of possibil-ity that there was no delay at all, for the discharge deci-sion was not made until later that afternoon following areport from Ward as to the Tornquists' intentions. Theverity of Inez Tornquist's account derives support fromother factors pointing to the pretextual nature of the dis-charge. Thus, Inez Tornquist was a longstanding em-ployee who Blickenstaff acknowledged, with her daugh-ter, would be difficult to replace. Furthermore, the eventwhich Respondent claims triggered the discharge wasnot without precedent. For while Blickenstaff admittedthat the Tornquists had taken off in the past without ob-taining permission from him, the evidence does not dis-close that they were specifically instructed that Blicken-staff alone could afford them such permission or thatthey had ever been warned concerning such a practice.Finally, the fact that the discharge decision was mades4 These were two of the factors which Blickenstaff described as con-tributing to the discharge decision.66 It is noted that Respondent in its post-hearing brief makes a thor-ough and extensive challenge to the credibility of the Tornquists. In myown view, discrepancies between their testimony and affidavits wereminor and related to details which did not impress me as overriding mymore thorough mistrust of Blickenstaff, Harrison. and Ward. Further-more, many arguments made against the verity of the Tornquists arebased on interpretations of the record which failed to conform to myown analysis.470 HARRISON STEEL CASTINGS COMPANYprecipitously, and without investigation or opportunityto consider mitigating circumstances, points to the factthat the discharge was grounded on considerations dis-tinct from what Respondent's witnesses would have mebelieve.My belief of Inez Tornquist's version of the conversa-tion establishes that her leaving work without permissionwas a pretext and the real reason for the termination ofherself and her daughter was their indication that theywould not attend the antiunion rally. This view derivescollateral support from my overall impression of precise-ly what occurred on May 7. 1 am convinced that Harri-son and Freed held a longstanding grudge against theTornquists whose employment continued only throughthe protective intervention of Blickenstaff. However,when a report was received from Ward that they wouldnot lend their support to the Company's interest with re-spect to the union campaign, their fate was sealed andwhat was construed by Harrison and possibly Freed as athird and final act of "disloyality" toward the Harrisonswas seized on as the ultimate cause for their termina-tion. " 6Nonetheless, Respondent contends that no violationinures because the Tornquists were not involved in pro-tected activity. As indicated, as office clerical employees,the Tornquists were not subject to the organization cam-paign. It also does not appear that the Tornquists heldviews, one way or the other, with respect to the Union.Nonetheless, the rally was consistent with the Compa-ny's position in the campaign and to condone the reprisaltaken against the Tornquists is to view the Act as render-ing neutrals fair game for discharge if they fail to adhereto an antiunion stance. Such an anomally is avoided bySection 8(aX3) which proscribes all "discrimination inregard to hire or tenure of employment to ...discour-age membership in any labor organization." According-ly, as the conduct for which the Tornquists were dis-charged, whatever their intent, was supportive of the" This analysis, though more explicit than is necessary to the result,does square with incredible testimony of Harrison. Indeed, his lack of ob-jectivity concerning the historic relationship between the Company, itsofficials, sad the Tornquists first emerges in his statement, "1 felt thatLorene Tornquist [sic] had been very bitter towards the Company eversince John (her husband] quit." My impression was that the reverse wastrue. First of all, Harrison and/or Freed in 1978 sought the discharge ofthe Tornquists on the basis of an entirely personal affair involvingFreed's daughter, a nonemployee, growing out of an incident that in noway touched upon the work relationship. Contrary to Harrison, Blicken.staffs testimony suggests that it was the Company that looked with disfa-vor upon Inez Tornquist after her husband quit, rather than vice versa.Thus, according to Blickenstaff, Tornquist's husband quit to take anotherjob after approximately 25 years' service with the Company. He logicallypoints out "this caused some concern with numagenent ... they feltthey had spent some money and some time training him and they kindaquestioned his loyality to the Company ... it was a disappointment thathe left." It is not without significance that Harrison downplayed thisaspect of the background. For while he disavowed that this was amongthe reasons on which he decided to effect the discharges, Blickenstaff tes-tified that one of the reasons for the discharge was "anxiety" betweenInez Tornquist and some of the officers of the corporation. When askedto explain on examination by Respondent's counsel what he meant bythis, Blickenstaff referred to the quitting of John Tornquist. In my opin-ion, Harrison falsely portrayed this entire matter to obscure his own viewthat the Debra Tomquist-Patty Lee incident and the quitting of JohnTornquist were acts of disloyalty, which, finally, became intolerable,when manifested by the Tornquists' failure to support the antiunion rally.Union's cause, I find that Respondent violated Section8(a)3) and (1) of the Act in this respect.57b. The discharges for walking off the job (Billy Turpin,Vernon Hawkins. and David Freed)Freed and Hawkins were cleaning room employees.Turpin was employed in the foundry. bll three workedthe 4 to 12 p.m. shift and were terminated on the as-signed ground that they either walked off the job orfailed to complete their shift on Good Friday, April 13.Specifically, Turpin testified that he wore a unionbutton on the job every day prior to his discharge, thathe signed a union card, and that he passed out possiblythree union buttons to coworkers. He conceded that, onApril 13, he reported for work at 5 p.m. and left at 7:50.He claimed that at suppertime he went home, and didnot report back to work. Turpin admitted that he did nottell his supervisor, William Tremble, that he would notreturn to work that day. When he returned to work onApril 16, he, together with Ted Farley and Walt Hem-bree, were terminated by Tremble.a8 Turpin claimedthat he was not affforded the reason for the discharge,but admitted that he had left work on prior occasionswithout notifying a supervisor and that this had been dis-cussed with him. He also acknowledged that prior to histermination he had been counseled concerning his attend-ance.There is no merit in the claim that Turpin was termi-nated for reasons proscribed by Section 8(a)3) and (1) ofthe Act. The discharge of Turpin was on a ground forwhich he had been warned previously, and on which Re-spondent had frequently acted in the past in separatingemployees. His offense involved a serious breach ofwork responsibility. Any inference of discriminatorymotive is further allayed by the fact that, only a weekbefore his discharge, Turpin, though his union sympathywas known, sought and was given a transfer to thesecond shift to accommodate Turpin and to rehabilitatehis poor attendance record.59It is concluded that the8(aX3) and (1) allegations in his case are unsubstantiatedand they shall be dismissed.David Freed was a welder on line 5 in the cleaningroom at the time of his discharge. His foreman was JoeWilliams. He signed a union authorization card datedMarch 7, and attended the April 7 union meeting. Heclaimed to have worn union buttons to work prior to histermination. He also claimed to have distributed unionliterature and authorization cards to about 30 employ-ees.60s7 See, e.g., San Anronio Machine & Supply Corp.. 147 NLRB 1112,1119 (1964).I' It will be recalled that Farley and Hembree were named as discn-minatees in the original consolidated complaint. Farley was deleted, how-ever, on motion by the General Counsel, and the allegations with respectto Hembree were dismissed by me as no evidence substantiating a primafacie case of discrimination was offered with respect to him.s9 Based on the credited, uncontradicted testimony of Earl Hornaday,day-shift foreman in the south foundry.'o Freed's name appears on a letter sent to Respondent by the Unionidentifying members of the organizing committee. This letter is datedMay 2. and hence v as not forwarded until well after the Freed dis-charge. See G C. Exh. 3471 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFreed testified that on Friday, April 13, after workingfor little more than an hour, he told Williams that he wasgoing home early. According to Freed, Williams re-sponded, "Good, the more that goes home, the less Ihave to do." Freed related that subsequently he learnedfrom a friend that he had been discharged, and, accord-ingly, on Monday morning, April 16, he went to theplant where Bob Crawford confirmed that he had beenterminated. He claimed that he was not told the reasonfor his termination. Freed testified that that evening heagain returned to the plant, and asked Williams thereason for his discharge. When Williams responded thatit was because he had left work on Friday without per-mission, Freed attempted to remind Williams of theirconversation on Friday. Williams denied that any suchconversation took place. Freed acknowledged that hehad been warned on a prior occasion for leaving workwithout permission. His testimony bears no explanationas to the reason for his departure after working some 72minutes on April 13.I did not regard Freed as a credible witness. Respond-ent's testimony: that Freed left work in anger at the workhe was assignetd that evening was preferred."' I alsocredi Ith-e :mplici;, denial by Williams that he in any formhad a conversation with Freed in which Freed wasgranted permission to leave. I also credit his version oftheir conversation on Monday, April 16, which reflectsthat there was no reference made by Freed on that occa-sion to any conversation on April 13. 1 also credit testi-mony that, prior to April 13, Freed had complained con-cerning his work assignments in the past, that Dan Leehad informed him to do the work directed by his super-visor or be terminated,62and that, in early January, PeteHlolycross, assistant superintendent of the cleaning room,told Williams, in Freed's presence, that, the next timeFreed walked off the job, Williams should fire him.63Based thereon, I find that the Freed discharge was trig-gered by the precise offense for which he had receiveddischarge warnings on at least two prior occasions in thepast, and that union considerations failed to contribute toRespondent's action in that regard. The 8(a)(3) and (!)allegations in his case shall be dismissed.Vernon Hawkins, prior to his discharge, claimed tohave attended the union meeting in Williamsport and tohave worn a union button to work each day for about amonth prior to his termination. Hawkins claimed that healso distributed buttons and authorization cards to fellowemployees.According to Hawkins, he reported for work on April13 at 4 p.m. He claimed that he began his usual duties asa handgrinder and then was transferred to work on anoven. As a handgrinder, Hawkins was eligible to earn in-centive pay, but was ineligible for piece rates on theoven. Hawkins claimed that he protested having beentransferred to his supervisor, who informed him that hewould have to remain on the oven or be fired. At ap-proximately 7 or 7:30 p.m. Hawkins "just decided" to gohome. He did so without informing any supervisor. Ac-cording to Hawkins, he went to the plant at approxi-e See credited testimony of Joe Williams.s2 See credited testimony of Dan Lee.'s See testimony of Holycross and Williams.mately noon on the following Monday to see Bob Craw-ford because he had learned that another employee hadbeen discharged. Crawford informed Hawkins that hetoo had been terminated. Hawkins claimed that he wasnot given a reason for the discharge, but that Crawfordtold him that he could not get his job back for at least amonth "until things cooled off." Hawkins claimed thathe returned a month later to see if he could be reem-ployed, and that Crawford stated that "there wasn't anyway that he could hire me back for at least a year."Hawkins acknowledged that he had been transferred tothe oven on prior occasions, and that such work was nomore difficult than his normal work. Hawkins, who hadbeen discharged on two prior occasions, was consideredan essentially unreliable witness. His testimony that, fol-lowing his discharge when he sought reemployment,Crawford made statements to the effect, first, that hecould not be hired for at least a month and, second, thathe could not be hired for at least a year, or until thingscooled off, was not believed though uncontradicted. Ifind that Hawkins was discharged by Respondent solelyon the basis of an offense which had constituted thereason for discharge for in excess of 75 employees during1978 and 1979, and that the evidence fails to substantiatethat union support played any role in his termination.Accordingly, the 8(a)(3) and (1) allegations in his caseshall be dismissed.c. Phillip RileyRiley was discharged on April 6. At the time he was asecond helper in the electric furnace department. Assuch, he worked under the immediate authority of SamFleck, who was classified as a "head melter." Fleck re-ported to Steven Froedge. Prior to his discharge, Rileysigned a union authorization card. He claimed to havediscussed the union on a number of occasions in theplant and in the present of others in the "melter" classifi-cation, including Bill Kerst, Ira Haymaker, Danny An-derson, Bill Hubbard, and Merle Dotson.64In their pres-ence, Riley claims to have expressed the opinion that, ifthey had a union, employees would have better wages,working conditions, and less fear for their jobs.65In January, Riley requested and was given a transferto the furnace department. This was not Riley's first stintin the furnace department. In August 1978, Riley was as-signed there, worked 1-1/2 days, and then quit withoutaffording the Company any notice whatsoever.68Froedge credibly testified, following his rehire, that,when Riley was again transferred to his department inJanuary 1979, he informed him that rigid attendance re-quirements were observed in the furnace department,that the department had the best attendance record inthe plant, and that he would not tolerate absenteeism.64 Riley admitted that he did not discuss the Union directly with anyof the five melthers but that they were present when he discussed it withZarel Garland.6s The record does not substantiate that the melters were supervisorsand although the complaints set forth some 43 individuals, all alleged tobe supervisors, no melters were among them.'e This was the second time Riley quit Respondent. He did so in 1976.after 5 years of employment.472 HARRISON STEEL CASTINGS COMPANYFollowing the transfer to the furnace room, Riley ad-mitted that he was absent 2 days in January and sincethen admitted to being late two or three times and tohave worked 2 partial days. He also was absent in theperiod prior to his discharge for 10 days while on medi-cal leave. He was absent again in April.As for the discharge, it appears that Riley, in the fur-nace room, was compensated at a third helper's rate, butwas doing a second helper's job. In March, Riley ap-proached Fleck asking about his rate. Fleck informedhim that he was not given a raise because of his attend-ance, and again counseled Riley as to the latter. Follow-ing this, Riley was again absent. Based thereon, on April6, Fleck attempted to counsel Riley concerning his ab-senteeism. Riley became upset, charging that he wasbeing treated unfairly, stating if you "don't want me inthe department, I'll take a transfer." Fleck then sentRiley back to work, and informed Froedge of what hadtranspired. Froedge, having received information that themeeting between Fleck and Riley had not gone to well,sought out Riley to discuss his absenteeism. Riley, at thatmeeting, responded by accusing Froedge and Fleck ofnot treating him fairly, arguing that he was not paidenough. Froedge indicated that he would not get a raiseworking short shifts and with poor attendance. Riley in-dicated that, in that case, he wished a transfer.67Rileywas again sent back to work. Froedge called Crawfordand learned that the only vacancy available was in thecleaning room. Froedge then offered that position toRiley. Riley indicated that he did not wish to go to thecleaning room but wanted to return to the furnace de-partment. Froedge then indicated to Riley that "[w]ithhis attitude he was not needed in the furnace depart-ment."Contrary to the General Counsel, there is no basis forimputing knowledge of Riley's union activity to Re-spondent.68 The melters, though having worn whitehats, were not shown to possess indicia of supervisoryauthority. Froedge credibly testified that he had neverobserved Riley wearing union buttons or passing outcards or union paraphernalia, and had never discussedthe Union with him. He further credibly testified that hehad received no reports that Riley was involved in theorganization effort and was unaware of his union activi-ty. I find that the discharge of Riley was based solely onhis refusal to accept an offer of transfer on the heels of abad feeling engendered by his own frustration of effortsto counsel him concerning his poor attendance. The alle-gations that he was terminated in violation of Section8(aX3) and (1) of the Act shall be dismissed.d. Joma StewartStewart was hired in March 1977. Her father ArthurHullihan had been employed by Respondent as a chief" Riley testified that in telling Froedge that he wished a transfer heindicated that he would work in any department except the cleaning de-partment. Froedge, with corroboration from Fleck, testified that no suchreservation was expressed. I credit Froedge and Fleck, who impressedme as more reliable.ae As in the case of David Freed, Riley's name appears on G.C. Exh.3. However, as indicated that document was not forwarded to Respond-ent until well after Riley's termination.chemist for some 45 years, and had known KennethFreed for some 40 of those years. Stewart in June 1977volunteered for work in Respondent's gamma ray depart-ment. At the time, she was told by Freed and McBridethat she was to be trained for a second shift because theonly radiographer, Dick Estes, had been working 60 to70 hours per week. Stewart was terminated on April 26,1979. At that time, Dick Estes was the only other em-ployee skilled in radiography on the payroll. The gammaray department was subject to supervision by HaroldMcBride, quality control supervisor.Stewart, prior to her discharge, executed an authoriza-tion card on March 7, and attended the union organiza-tion meeting conducted on April 7. There is no disputeas to Respondent's knowledge of Joma Stewart's unionactivity. Thus, Ken Freed on Monday, April 9, admitted-ly telephoned Arthur Hullihan, Stewart's father. Hulli-han was requested to come to Freed's office. He did so,whereupon Freed informed Hullihan that his daughterhad attended the union meeting the previous Saturday,and that she seemed surprisingly enthusiastic about theUnion. Freed asked Hullihan to talk to his daughter in aneffort to persuade her to abandon the Union. Hullihanagreed to try. That same morning at or about 9 Freedagain called Hullihan at the lab and said, "Mike youdon't need to talk to Joma, we're going to try anothertact."The gamma ray department is an arm of Respondent'sinspection function, wherein X-rays of sample castingsare taken, using cobolt 60, a byproduct of uranium, asthe energy source. Because of the utilization of radioac-tive substances, the gamma ray room is regulated by theNuclear Regulatory Commission (NRC). The departmentis licensed on a 5-year basis by the NRC. The mostrecent application was effected by Respondent in March1978. At the time of that application, Stewart had thestatus of "assistant radiographer." In that capacity, underNRC regulations, Stewart would not be permitted towork alone. Respondent adduced evidence that a monthafter the application was filed, on April 10, 1978, Stewartwas advanced to the position of "radiographer." Stewarttestified that she was never advanced to that position,and Harold McBride admitted that he never informedher of this promotion.69Insofar as this record disclosesStewart was never informed that she had been advancedto the status of "radiographer," a classification in whichshe could work alone without supervision.On April 9, the same day that Freed discussedStewart's union support with her father, McBride in-formed her that a new shift would be established in thegamma ray room, and that it would be manned by Stew-art. At that time, Stewart simply indicated that she pre-ferred to remain on the day shift. On April 10, McBrideinstructed Stewart to report for work at 2 p.m. the nextday. She did as instructed.70Prior to April 1979, therea6 Radiology Safety Officer Williamson who allegedly participated inthe promotion of Stewart is no longer employed by Respondent and didnot appear as a witness.T0 As shall be seen, McBride did not impress me as a reliable witness.Where his testimony conficted with that of Stewart, it was my opinionthat she was the more believable.473 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad been no second shift in the gamma ray departmentfor some 17 years. Although Stewart had worked on asporadic basis alone in emergency situations because theother radiographer was unavailable, and had been told atthe time of her assignment to gamma ray that she waslikely to be placed on a night shift, as time passed shewas not assigned to that position until some 2 years later.This occurred, insofar as this record discloses, withoutStewart having been informed that she had been made a'radiographer," and hence qualified to work alone underNRC regulations.According to Stewart, she had difficulty workingalone, and felt that she lacked experience to do so.Having done so for 6 nights, as of April 25, Stewartlacking confidence in her ability to continue, wrote thefollowing note:Mac: I can not cope with working alone on thenight shift any longer. I cannot handle it physically,mentally, or emotionally. I already have shingles,and I feel I will have a total breakdown if some-thing isn't done.I can see three solutions to the problem:A. Put me back on day shift either in GammaRay or quality control.B. Get me transferred to another job.C. Fire me.Unless you prefer B or C, I will start coming in at5:30 a.m. on Monday, April 30.xJomaMcBride related that on April 26 he found the note inhis desk drawer and that it made him "mad." Whenquestioned by counsel for the General Counsel, McBrideexplained, "Well, I read the note and it made me mad·..that's all there was to it." McBride claimed that hetook the note to Works Manager Dan Lee, expressed hisfeelings, and Dan Lee simply told McBride that he wasthe boss. McBride then decided to discharge Stewart.At the time of the discharge Estes and Stewart werethe only radiographers in Respondent's employ. Also,Estes had been working some 60 hours per week. Priorto Stewart's transfer to the night shift, an event first an-nounced on the day Freed discussed Stewart's union in-volvement with her father, she generally had workedonly until 4 p.m.; McBride claimed to be aware of thefact that she did not like working past 4 p.m.As for the discharge interview, Stewart credibly testi-fied that she reported for work at 2 p.m. on April 26.McBride informed her that he had received the note, andstated that all he could offer was work on the night shift.Stewart again asked if there was any chance for a trans-fer, and McBride answered in the negative, indicatingthat Stewart was "too valuable" where she was. Stewartthen asked for time to think it over. McBride left and re-turned approximately 20 minutes later. Stewart crediblytestified that she then informed McBride that she decidedto continue to try working on the night shift, thoughvery unhappy about it. McBride then said "in order toavoid a lot of confusion, I'm going to go ahead and sepa-rate you."Thereafter, on April 27, Stewart returned to the plantand was afforded the opportunity to discuss her termina-tion with Dan Lee. Lee indicated, in the course of theirconversation, that he had heard of the note she had leftfor McBride and that "several people were pretty upsetby it." Joma indicated that she was upset at the time shewrote it, and asked for her job back. She discussed thedifficulty she was having working the night shift alone,and also pointed out that she was working without anysupervision even though she was classified as an assistantradiographer trainee. Lee indicated that he would checkStewart's assertion that this was in violation of NRC reg-ulations and get back to her.Lee's version of this conversation is not substantiallyat odds with that of Stewart. He claimed, however, thathe did look into her contention concerning NRC regula-tions, and was informed that Stewart in fact had been ad-vanced to the position of radiographer.The record is devoid of suggestion that, apart fromStewart's written expression of dismay on April 25, Re-spondent had any problens with her ability or work per-formance. At that time, Respondent's own evidence indi-cates that pressures to increase output of the gamma raydepartment necessitated establishment of a second shift.Respondent, prior to the discharge, had invested 2 yearsof training in Stewart. Her departure left Respondentwith only one qualified radiographer and denied Re-spondent any basis for continued operation of a secondshift in the gamma ray department.71The foregoing, combined with McBride's own expla-nation for his actions, heightens the claim of discrimina-tion herein. His own testimony discloses his awarenessthat Stewart was under medical treatment prior tohaving been assigned the evening shift. Indeed, he assert-ed that he deferred the assignment for several days onthat very ground. Thereafter, he claimed that Stewart of-fered no evidence of dissatisfaction with her new assign-nient until the note which came into his hands on April26. That note pointed out that Stewart was sufferingfrom "shingles" and further plead her vulnerability to"total breakdown." He claimed to have reacted withanger and discharged Stewart, without consulting her,because the note revealed her desire to set her ownhours and terms of employment. Thus, McBride's reac-tion to the note reflected a striking turnabout in attitude' McBride testified that at the time Stewart was put on the night shiftthe gamma ray department was backlogged with orders and Estes wasworking 60 hours weekly. I give no weight to testimony by McBride thatprior to the termination of Stewart steps were taken to reassign togamma ray a former chief radiographer, who later was assigned as an as-sistant radiographer, but had a physical problem requiring his removalfrom the gamma ray department. According to McBride, because of thepressure on the gamma ray department, he made an appointment at amedical clinic to determine whether Karl Wiegle was capable of return-ing to the gamma ray room, and Wiegle was assigned to the gamma raydepartment immediately after Joma "quit." I did not believe McBride in-sofar as he related that efforts to clear Wiegle for placement in gammaray predated the discharge. McBride, with respect to this entire incident,afforded untruthful testimony at every turn. However, even if I were tobelieve McBride in this regard, it is noted that Weigle, as an assistant ra-diographer, would not be qualified to work alone and could not be uti-lized as part of an extension of the second shift.474 HARRISON STEEL CASTINGS COMPANYtoward Stewart's medical condition. His testimony, in-cluding the denial of knowledge of Stewart's union activ-ity, did not ring true and I am convinced that the expla-nation for his action lay elsewhere.Thus, Kenneth Freed, prior to the transfer and dis-charge, admittedly acquired knowledge of Stewart'sunion support. Freed, by his own admission, did not holdthis disclosure in confidence. In the effort to discourageher union support, he enlisted the aid of her father, andthen, according to his testimony, discussed the same issuewith Charles Bowles, a purchasing agent for Respondent,whose daughter worked with Stewart and allegedly in-formed on Stewart's prounion stance.72Yet, Freedwould have me believe that his avowed interest in dis-couraging Stewart's union activity did not carry him todiscuss her involvement with other management repre-sentatives, including her boss McBride and Dan Lee. Ibelieved neither Lee, McBride, nor Freed in this respect,and I find that, on all the evidence, an inference is war-ranted that McBride, in effecting the precipitate dis-charge of Stewart, merely implemented a scheme con-trived by Freed to rid the Company of an employeewhom he had hired, and whose prounion support wasviewed as an act of ingratitude toward a Company withwhich her father had been identified for some 40years.73I credit Stewart's testimony that she was first in-formed of her transfer to the night shift on April 9, thesame day that Freed had communicated with her fatherconcerning her union activity. The timing of thoseevents amounted to more than mere coincidence. ForMcBride, himself, acknowledged that Stewart did notlike to work evenings, and I am convinced that the trans-fer to an undesired shift was the "tact" to which Freedhad in mind when he spoke to Hullihan. Tending to sup-"' It will be recalled that Freed testified that he had two conversationswith Stewart's father. In the second conversation, he informed Hullihanthat his efforts would not be needed in the effort to persuade his daugh-ter against the Union because a different "tact" would be taken. Accord-ing to Freed, the tact he had in mind came to light through an interven-ing conversation with Charles Bowles, who suggested that he felt hisdaughter could do a better job in talking to Stewart than her father, Hul-lihan. According to Freed, this seemed plausible to him, and therefore hecalled Hullihan back and told him to forget the earlier conversation as he"had something else in mind." Bowles attempted to confirm that he hadsuch a conversation with Freed, and that Freed had indicated that he hadtalked to Hullihan about Stewart's prounion bent. Bowles claimed that,while he did not know the nature of the relationship between Stewartand her father, he felt that since his daughter was her age perhaps shecould talk to Stewart. Bowles admittedly had not discussed the matterwith his daughter before suggesting such an approach to Freed, and heacknowledged that his daughter was not a good friend of Stewart, butmerely an acquaintance. As I understand his testimony, Bowles merelyheld a limited, generalized conception of the relationship between hisdaughter and Stewart. Further, while the conversation with Freed wouldhave occurred on April 9 and the discharge was on April 26, Bowlescould not even recall whether he discussed the "tact" with his daughter.I did not believe Bowles or Freed in this respect. Freed's explanation thathis conversation with Bowles provoked his second phone call to Hullihanstruck as illogical and untrue. Intervention by Hullihan and the sugges-tion allegedly made by Bowles were not mutually exclusive means ofpursuing Freed's interest in reversing Stewart's union sentiment. His in-credulous testimony in this regard impressed me as an attempt on his partto veil the truth; i.e., his intent to deal with Stewart's union supportthrough means more effective than mere persuasion.71 The propensity of Respondent's high-ranking officials to react inthis fashion was evidenced not only by Freed's special concern forStewart's union sentiment, but also revealed itself in the terminations ofInez and Debra Tornquist.port that view further was Stewart's credible testimonythat on April 26, in her second conversation withMcBride, prior to the discharge, she expressed her will-ingness to remain on the night shift, an offer disregardedby McBride because by then, I find, the discharge of thistrained, skilled, and needed worker had been inscribedindelibly. For the above reasons, I find that Respondentviolated Section 8(a)(3) and (1) of the Act by dischargingJoma Stewart on April 26 in reprisal for her union activ-ity.74e. Robert ScottScott was terminated on April 13. At the time, he wasa grinder on line 4 in the cleaning room, working the 4p.m. to 12:30 a.m. shift. His immediate supervisor wasForeman Don Mitton. On April 13, Good Friday, Scottdid not report to work. He was terminated that eveningby Cleaning Room Night Superintendent Paul Thomason the assigned ground of "excessive absenteeism."Scott manifested union support by signing cards, bothdesignating the Union as his representative and indicatinghis desire for membership on the employee organizationcommittee. He discussed the Union with coworkers, andwore union buttons to work signifying his support there-of.75I find that Scott was terminated for legitimate cause.His only explanation for his absence on April 13 was thathe took off to attend to "personal business." He admit-tedly neither called in nor otherwise informed supervi-sion as he knew was required. In the years 1978 and1979, Respondent terminated some 279 employees on theground assigned in Scott's case. Scott himself had beendischarged by Respondent once in 1970, and again in1977, during earlier employment terms, for missing toomuch work. Thomas and Mitton credibly testified that,prior to the discharge of Scott, he had been counseledconcerning his absenteeism. I find that the reason as-signed for the termination of Scott was triggered by anunjustified absence,76and that absent proof that he was avictim of disparate treatment or evidence that he was anobject of specific union animus, I find that he was amonghundreds of employees terminated annually because oftheir inability to fulfill the obligation to attend work.The 8(aX3) and (1) allegations relative to his dischargeshall be dismissed.f. Randy CarrCarr, like Scott, worked in the cleaning departmentunder Mitton's immediate supervision. Carr had beenwarned previously concerning his attendance.77On74 The fact that Respondent discharged other employees on groundshearing general resemblance to the cause assigned for the termination ofStewart has been considered. However, the evidence offered in this con-nection was bareboned, without development of either the specific cir-cumstances for the discharge or the background of the employees in-volved. Respondent's proffer in this regard fails to alter the persuasiveevidence establishing that Stewart was terminated on pretextual grounds.'" Scott's name appears on G.C. Exh. 3, but that document apparentlywas not forwarded to Respondent until after his discharge.r' It is noted that Scott's termination slip reflects that he was presentonly an average of 30.3 hours weekly during a 35-week period.Tr Based on the credited testinony of Mitton.475 DECISIONS OF NATIONAL LABOR RELATIONS BOARDApril 5 he was absent, and was discharged by Thomasfor alleged absenteeism.Carr claimed that he signed a union authorization cardand started wearing a union button to work prior todoing so. He claimed that on April 4 he passed out unionbuttons to fellow workers and placed a union sticker ona door leading to the office of a foreman.78Carr acknowledged that, in the event of absenteeism,"it is mandatory that you report to somebody or some-one that you are not being at work...." By his ownadmission, he had been absent 18 days in 8 months.Carr's testimony that he reported his April 5 absenceto Foreman Mitton was not believed. Thus, Carr testifiedthat, shortly before 4 p.m. on April 5, he visited Mitton'shome to discuss his inability to work that evening be-cause of his wife's illness. According to Mitton, at thistime, his wife was bleeding due to a "prior" operationand had to be taken to the hospital. According to Carr,Mitton told him to go ahead and take care of his wifeand not to worry about working that evening.79Howev-er, Mitton denied that Carr had been to his home onApril 5. Instead, according to Mitton, Carr on the after-noon of March 8 came to his home with his children, andindicated that he was taking his wife to the hospital inLaFayette, Indiana. He was given permission to misswork that evening. I credit Mitton over Carr.80In sum, even if Carr were to be believed that heopenly manifested union support during the period priorto his discharge, I find that his termination was triggeredby his unexcused absence on April 5, and occurredagainst a background of poor attendance, which ren-dered him vulnerable to discharge. There being no con-vincing evidence that Carr was a victim of disparate ap-plication of Respondent's attendance policies,8' I findthat his termination was not shown to be for other thanlegitimate considerations." It is noted that the foregoing is based on the uncorroborated testi-mony of Carr. He was not an impressive witness, and reservations existas to the degree to which, if any, he openly engaged in union activity."9 I did not believe Carr's testimony that, in addition to the above, hecalled the plant that night to report his absence.'o Some support for Mitton's testimony exists in documentation. Reap.Exh. 39 is an absence report made out on Carr dated March 8, 1979, re-flecting his absence due to the fact that his wife was to have surgery, anda return to work slip dated March 12, 1979, signed by Mitton, indicatesthat Carr had been approved for return to work. Reap. Exh. 22 is a medi-cal insurance claim form, which substantiates that Carr's wife had sur-gery on March 9. In addition, contrary to Carr's assertion that he arrivedat Mitton's home shortly before 4 p.m., the latter's timecard for April 5shows that Mitton commenced work on that date at 3:30 p.m. Respond-ent's documentation does not conclusively negate the testimony of Carr.However, misgivings concerning Carr's reliability, together with thetendency in such documentation to confirm the testimony of Mitton, leadme to credit the latter in this respect.81 The termination slip prepared by Mitton on April 5, 1979, indicatesthat Carr only worked an average of 30.1 hours within a 27-week span.The General Counsel, in both the cases of Carr and Robert Scott, arguesthat the failure by Respondent to offer the time records of Carr and Scottwarrant an adverse inference. It is noted in this connection that Jt. Exh.2(o) in the case of Carr and Jt. Exh. 2(d) in the case of Scott reflect thisdata. It was my understanding, based on discussions on and off therecord, that the General Counsel was afforded the opportunity to exam-ine the underlying payroll records. In the circumstances, including thesheer volume of issues joined in this proceeding, it would be entirely in-appropriate and prejudical to Respondent to draw an inference unfavor-able to its cause by virtue of any such omission.g. Edda Van LaereIn August, at Van Laere's request, she had been trans-ferred to the second shift in her position as a forklift op-erator in the south coreroom.82On Friday, August 31,at the threshhold of the Labor Day weekend, VanLaere, while working, received a message that herdaughter han been injured in a bicycle accident. NightForeman Charles Duncan gave Van Laere permission toleave. Upon arriving at home, and examining her daugh-ter, Van Laere claimed to have found that the injury wasnot severe. However, having left in midshift on Friday,Van Laere forefeited her right to earn pay for LaborDay.83For this reason, Van Laere did not report backto work. Instead, she took her daughter, and went to alocal bowling alley where she bowled in a league.She returned to work on Tuesday, September 4. Earlyin the shift her foreman, Robert Goudy, asked where shewas on Friday night. Both Goudy and Van Laere ad-mitted that she first referred to her daughter's injury. Atthis point, the testimony of Goudy and Van Laere is inconflict. While both agree that Goudy then pointed outthat Van Laere had been seen at the bowling alley onFriday night, according to the latter, Goudy indicatedthat "Top Brass" reported that she was seen bowling ina "tourney."8' She claimed to have denied bowling in atourney, but that she admitted to having bowled. Ac-cording to Goudy, however, Van Laere denied evenbeing present at the bowling alley, but, when he referredto information he had received, Van Laere admittedhaving gone to the bowling alley, but claimed she onlydid so to take her husband there. According to Goudy,when he asked Van Laere why she had not reportedback to work, Van Laere did not respond.Goudy admitted that it was not his idea to fire VanLaere. Goudy also admitted that though Van Laere hadbeen warned about her attendance both in January andFebruary 1979, during the ensuing period, her attendancehad improved considerably.Foundry Superintendent Dean Hughes testified that hehad received reports that Van Laere had gone to thebowling alley and bowled in a league on Friday night.He claimed to have instructed Goudy to check with VanLaere when she reported. Goudy reported back that VanLaere denied having bowled. Although Van Laere waspermitted to complete her shift on September 4, whenHughes confirmed through a second eyewitness that VanLaere had in fact bowled on Friday night, he decided todischarge Van Laere for lying.s Van Laere was transferred to nights on July 5 at her request be-cause of alleged family problems.as Under Respondent's holiday pay policy, employees, as a precondi-tion for participation, must work the entire day before and the day afterthe holiday to receive compensation." Van Laere claimed that Goudy in the course of the conversationtold her that top brass was watching her and that she had better "walkthe chalk" a he did not want to lose her. Although Van Laere's versionwas not far from accurate, I am willing to give Goudy the benefit of thedoubt and find based on his testimony that he simply told Van Lerethat, if she were going to be off bowling, a lot of people would see herand management would be the first to learn, and that he would probablyhave to take disciplinary action.476 HARRISON STEEL CASTINGS COMPANYVan Laere was a union protagonist who openly mani-fested her support. Earlier in April she was among themembers of the pep set crew who were discriminatorilydenied overtime after they began wearing union buttons.In addition, her husband also a protagonist of the Unionhad been unlawfully required to remain in his craneduring downtime. Nonetheless, on consideration of theentire record, I am convinced that Respondent terminat-ed Van Laere for cause. In this instance, I regarded VanLaere's testimony to be suspect. Her conduct on Fridayevening struck as indefensible. In this instance, Goudy,who I have previously discredited, is aided by strongprobability.85Consistent therewith, I credit Hughes andfind that Van Laere at all times prior to her dischargedenied that she had bowled, and that her discharge wasforged after Hughes had confirmed with a second eye-witness that she had in fact done so. As the grounds onwhich Respondent acted were substantial and unchal-lenged by evidence of disparate treatment, I find that theGeneral Counsel has not established !y a preponderanceof the evidence that Van Laere's termination was influ-enced by union considerations in whole or in part. Ac-cordingly, the 8(a)(3) and (1) allegation in this respectshall he dismissed.h Dan WatkinsWatkins was terminated on September 17 because heallegedly "cheated" on his timecard. Watkins, as will berecalled, was one of the early employee protagonists ofthe Union. He attended union meetings, solicited cards,distributed union literature at plant gates, and often dis-cussed his prounion views with his supervisors.It will be recalled that, during the preelection period,Kenneth Freed met with Watkins in the so-called "soulcleansing session" in which Watkins sought to expresshis own reservations concerning the wisdom of unionsupport and to elicit Respondent's position with respectthereto. Freed acknowledged that Watkins in that meet-ing conveyed that he had undergone "a change of heart"concerning the Union. Later, however, Watkins againopenly manifested his union support, at least by author-izing his name to be included as a member of the in-plantorganizing committees8and by serving as a union ob-server at the election conducted on May 10.It will be recalled that Watkins' scheduled work shiftas a maintenance electrician began at 11 p.m. However,he and coworker Grant Campbell frequently reported inadvance of that hour to earn overtime. On September 17,according to the testimony of William Sexton, a securityguard, Watkins entered the plant, passing the guardhousewhile uttering words she could not hear. Sexton invitedWatkins into the guardhouse whereupon both startedtalking. At some point in the conversation, Watkinspicked up a timecard and punched in. Sexton related that88 Among my reasons for disbelieving V'an Lacre was the fact that shehad committed herself earlier to bowl in a regular Friday night league asa member of a team which she had joined despite a conflict with herwork hours. She attempted to excuse this action on grounds that herforeman had told her that in the near future the plant would go oi, a 4-day week. I was not impressed."6 See G.C. Exh 3, a letter dated May 2, 1979, identifying Dan Wat-lk s as a member of the Union's in-plant organizating committee."minutes" later Grant Campbell arrived and Watkinsgave Campbell a timecard which Watkins had previouslypunched for Campbell."7 According to Sexton, Camp-bell arrived at approximately 9:45. Sexton claimed thatWatkins left the guardhouse for the machine shop at ap-proximately 10:30 p.m.88Watkins testified that he remained in the guardhouseand did not report to his work area because he could ob-serve the electrical department from that location. Sincehe saw J. D. Holoman, an electrician on the earlier shift,in that area and not working, and failed to see anyoneleave for a job, he elected to continue the conversationwith Sexton. As for his punching in, he claimed that hedid so only after observing Grant Campbell enter theparking lot, and that, as Campbell passed the guard-house, Watkins told him that he was available to work ifsomething came up. According to Watkins, Campbellsaid, "Okay."89According to Watkins, he left the guard-house after observing one of the electricians leave on ajob, an event which left Grant Campbell as the only re-maining electrician in the department. Watkins crediblyand without contradiction testified that, upon returningto his work area, he did not get a job assignment until I 11o'clock that evening.Nothing was said concerning this matter for the bal-ance of Watkins' shift on September 17. On September18 and 19, he did not work due to illness. He reportedfor work on Thursday, September 20. Upon his arrival,his foreman on the night shift, Jack Jones, informed himthat he had received reports that maintenance electri-cians had been punching other timeclocks and that theywere to punch in on the timeclock in the electrical de-partment only. Jones specifically referred to the fact thatsomeone had clocked in at the guardhouse, whereuponWatkins admitted that he was the one who had done so.In the course of the day, Watkins had two separate inter-views with Freed, with his discharge communicated inthe course of the second.Freed claimed to have himself made the decision todischarge Watkins.90He also related that, after the "soulcleansing session" in April, he, together with Shoaf, wasinclined to believe Watkins' expressions as to a change ofheart about the Union. However, Freed discoveredabout 2 days later that in this respect they had been"conned."Dan Lee testified that he first became involved in thematter on Wednesday when Carl Delaney related to Leethat Watkins had clocked in on Monday and stayed althe gatehouse without reporting for work."' Lee claimsA7 Watkins testified that he did not punch in until he observed GrantCampbell arrive in the nearby parking lot.as Sexton denied reporting this incident to management. Sexton hadbeen instructed as a guard that she was not to have visitors in the guard-house. Yet. though she had socialized on the occasion in question withWatkins for some 45 minutes, she was not reprimanded for her role inthis matter.89 Sexton's account confirms that Grant Campbell knew that Watkinswas in the guardhouse only "minutes" after the latter punched in.9" Freed acknowledged that it was unusual for him to make decisionsas to the discharge of ra,.k-and-file employees, hut explained that, in thisinstance, he "was positive that if we discharged Mr. Watkins for any rea-sons. that it would end up in a hearing."91 No evidence exists as to how Delaney learned of the gatehouse insei-dent. Sexton denied that she informed anyone477 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto have told Delaney, "Well [we] can't have that ...fire him." According to Lee, he then reconsidered be-cause he "wouldn't want to make a mistake," and there-fore relayed the information given to him by Delaney toFreed. Lee specifically explained that because Watkins'name appeared on several objections to the election hewished to avoid firing him for the wrong reason and get-ting into trouble. It is significant that Lee testified thatwith Freed it was decided that the matter would not bediscussed with others until after they had an opportunityto talk to Watkins.On September 20 when Watkins returned to work, hewas summoned to the office of Freed. Shoaf, Lee, Freed,and Delaney were present. Watkins was examined as tohis version of the gatehouse incident. Watkins acknowl-edged that he had punched in at the guardhouse and thathe remained there for some time thereafter.92Watkinsargued that he was ready and able to work, and from hisposition in the guardhouse he could observe his workarea and could join the crew if he saw them leave thework area.93According to Freed, the meeting conclud-ed with Watkins being informed that the investigationwould be carried to others, and that evening the decisionwould be made as to whether Watkins would be termi-nated. However, prior to the close of the meeting, Freedfound it necessary to allude to Watkins' union activity.Thus, according to Watkins, Freed stated "a man is asgood as his word and that Watkins had proved that hisword was no good." Watkins sought clarification. Ac-cording to the latter, Freed indicated that he had read inthe papers that "2 days" after Watkins talked to Freedhe made a complete about-face with respect to the un-derstanding that Watkins would not actively campaignfor a while at least.94Several hours later, Watkins was discharged on con-duct which Freed variously characterized as evidencing"cheating," "dishonesty," and "robbing." As shall beseen below, the appropriateness of these terms as appliedto Watkins' offense reflects significant overstatement andinvolved exaggeration without benefit of any investiga-tion that would support a reasonably founded conclusionthat Watkins compromised any tangible interest of theCompany.Thus, it is a fact that maintenance electricians holdingthe same position as Watkins worked on an oncall basis.It is conceivable that they could work an entire shiftwithout being summoned to perform a single task. Theirconsiderable downtime permits them to do as theyplease, sleep, read, etc., or, as Foreman Jack Jones testi-fied, leave the machine shop area, so long as their where-" I believe the testimony of Lee and Freed that Watkins claimed thathe had been at the guardhouse only 15 to 17 minutes.at Baaed on a composite of credible aspects of the testimony of Freedand Watkins.'4 Although Watkins was not considered impeccable, I believed histestimony in this respect because it was corroborated to a measuredextent by Freed's own testimony. In this connection, it will be recalledthat Freed testified that "2 days" after the April "soul searching session"he and Shoaf had found that they had been "conned" by Watkins intobelieving that he had had a change of heart concerning the Union.Freed's recollection of the September 20 meeting was confessedly un-clear, but he did acknowledge that he at that time attempted, in connec-tion with the April session, to call Watkins a liar "in a nice way."abouts are known.9' Credible evidence through Watkinsand Sexton establishes that shortly after Watkinspunched in Grant Campbell, his coworker, entered andwent to the machine shop with full knowledge that Wat-kins was in the guardhouse. Considered on the entirerecord, as an actual fact, the vice in Watkins' behavioron September 17 was twofold: (1) he punched his time-card at the wrong clock, and (2) he informed GrantCampbell that he would be in the guardhouse, ratherthan returning to the machine shop himself, noting thathe would be in the guardhouse, and then, returning tothe guardhouse and remaining there as long as he wishedor until summoned him at that location to perform ajob.96While Foreman Jones' testimony strongly suggeststhat Watkins' discrepancy was minor, Freed concludedthat it amounted to "cheating." As shall be seen, Freed,while professing to act with caution, apparently arrivedat this conclusion without even attempting to developfacts as to whether the Company was even inconven-ienced by Watkins' offense.97Respondent's testimony concerning the investigationpurportedly held on September 20 prior to the dischargehardly allayed suspicion. As will be recalled, Lee de-ferred any investigation until after the matter was dis-cussed with Watkins on Friday, September 20, for as Leeaverred Freed had instructed him: "Well, before you doanything, we ought to find out if the man has a reason-able explanation for what happened." After the meetingwith Watkins, it became clear that two areas of concernexisted with respect to his "explanation"--the first beingthe question as to the duration of his stay in the guard-house, and the second being Watkins' claim that hisaction, though wrong, was not that serious. AlthoughFreed and Lee testified that they would have to follow acautious course before disciplining Watkins, the allegedensuing investigation was portrayed by Respondent'switnesses in a confused, if not contradictory, fashion, andhardly seemed tailored to assess possible bad faith onWatkins' part. At best, insofar as this record discloses,Freed sought to uncover little more than how much timeWatkins actually spent in the guardhouse. Indeed, ac-cording to Freed, the investigation which followed thefirst conference with Watkins was limited to the inter-view of Sexton, a fact confirmed by the following ex-cerpt from Freed's testimony:...the next person we talked to was the lady thatwas on the gate that night. And she came over tog9 Jones testified that the responsibility for electricians to remain in themachine shop is lax, but those leaving the area are required to notewhere they are going in case a breakdown requires their service.86 See testimony of Respondent's witness Jack Jones, night-shift fore-man in the machine shop, to the effect that such a course by Watkinswould have been perfectly proper.91 Freed testified that he was aware of the sensitivity of imposing dis-cipline on Watkins because as far as he was concerned Watkins was theUnion's "main man." Therefore, he wanted to proceed with caution, and"to hear both sides of the story." However, he admitted that no one re-ported that work was available for Watkins while Watkins was in theguardhouse, and it is clear on the face of Freed's testimony that he didnot bother to check with Watkins' superiors as to this element of thecharge against Watkins478 HARRISON STEEL CASTINGS COMPANYmy office and she gave us her story and told uswhat happened. And that was as far as it went.9'Freed implicitly denied talking to Watkins' supervisors,Tom Campbell and Jack Jones, and also denied thatanyone reported that the latter had been interviewed aspart of the investigation.9sIn sum, from beginning to end the evidence offered bythe defense was unpersuasive. It bore all the trappings ofpretext, including exaggeration, implausibility, and con-tradiction. At the same time. other factors bolster theview that the true reason for the discharge was unlawful.Thus, Watkins' superior, Tom Campbell, acknowledgedthat Watkins was a good electrician who in his severalyears at the plant developed the skills necessary to effec-tively perform that job as well as a familarity with Re-spondent's equipment and facilities. The discharge ofWatkins was the work of Freed who viewed Watkins asthe main proponent of the Union among Respondent'semployees and whose own proclivity toward reprisal isevident in the discharge of Joma Stewart and perhapseven those of the Tornquists. Indeed, Freed's animuswith respect to Watkins, on the basis of what wasviewed by Respondent's managers as a betrayal, reap-peared on the day of the discharge when Freed found itnecessary to renew and express his displeasure with Wat-kins' earlier renunciation, and then almost immediate re-sumption, of union support.Based on the foregoing, I find that the guardhouse in-cident was seized upon as a pretext for eliminating thisstaunch union supporter. It is concluded that said inci-dent was blown beyond reasonable proportion in orderto facilitate elimination of the individual regarded as thekey employee protagonist of the Union, who had in-curred the wrath of management by having misled Shoafand Freed previously about a change in his prounionstance. I find that, by discharging Watkins on September20, Respondent violated Section 8(aX3) and (1) of theAct.i. Kathy SpearA complaint was issued during a recess in the hearingon April 8, 1980, alleging that a 3-day disciplinary sus-pension issued against Kathy Spear on October 3, 1979,and her discharge on February 27, 1980, were violativeof Section 8(aX)(1), (3). and (4) of the Act.At the time of her termination, Spear was a hoist oper-ator in the cleaning room, working the day shift underForeman Bill Shoaf. Spear, during the organization cam-paign, attended union meetings, wore union insignia andIo If Sexton is to be believed, in such interview Freed was informed ofthe arrival of Giant Campbell, a fact tending to confirm Watkins' earlierexplanation, and one which tended to signal that Watkins whereaboutswould have been known to those in the machine shop.'9 Lee testified to a far more comprehensive inquiry, which includedinterviews with Sexton, Tom Campbell, and Jones. In this regard, Sextondoes not disclose an independent interview with Lee, though she admitsthat Lee was present when she met with Freed. Campbell denied beingconsulted in connection with the discharge, but did admit to a conversa-tion with Lee "sometime in September" which was limited to an inquiryconcerning markings on Watkins' timecard. Jones was not examined as towhether he was consulted. It would seem that, if Lee had actually en-gaged in such interviews prior to the discharge. he would have reportedhis findings to Freed, a fact which Freed denied.stickers, and distributed union literature at the main gateon a number of occasions.00°°Though not called as awitness, prior to her discharge, she attended the instanthearing on January 21 and 23, 1980.'°"On February 26, 1980, Spear was discharged with "ab-senteeism" being the assigned ground. The backgroundshows that, between January and April 1979, Spear wasabsent on 10 working days. Toward the end of that timeframe, Cleaning Department Superintendent Anno wentthrough the cleaning room talking to employees aboutattendance. At the time, one employee was given a 3-daysuspension. Thereafter, Spear, who had becn off 10 days,inquired as to why she had received no discipline. Ac-cording to Anno, he told Spear that he would let herknow when her absentee record was too b!ad. 02Nonetheless, following April 1979, Spear's absenteeismadmittedly continued. She conceded that her foreman,Shoaf, in August 1979, handed her a computer printoutof her attendance record, stating that Spear had been"missing too much work."On October 2, 1979, Spear did not report for work.Her explanation was that her daughter was sick and hadto be taken to the doctor. She returned to work on Octo-ber 3 with a medical excuse. When she obtained a back-to-work slip from the Company's nurse, Foreman Shoafinformed her that she would be given a 3-day disciplin-ary layoff.Between January 1. 1980, and her discharge, Spearmissed a number of days due to family or personal ill-nesses. She was absent on February 21 and 22, 1980,worked on Monday, February 25, 1980, and was againabsent on February 26, 1980. On February 27, whenSpear returned to work, she reported to Shoaf that shewas absent the day before because her babysitter was ill,that Spear's furnace had broken down. and that she hadno one to take care of her child. To this. Shoaf repliedthat he was sorry, but that she was terminated.'03o00 G.C. Exh. 3 is a letter dated May 2, 1979. from the Union to Re-spondent. It lists more than 80 names as constituting the "in-plant orga-nizing committee." While Spear's name does not appear on the list, herhusband, "Rumzie," was included.i'o An ambiguity exists on the face of the record with respect to anallegation that the October suspension of Spear was violative of Sec.8(aXl), (3), and (4) of the Act. There of course is no evidence that suchdiscipline violated Sec. 8(a)4). In any event, in a colloquy with me.counsel for the General Counsel made representations to the effect thatthe 8(aX3) allegations based on the suspension were no longer in issue.Respondent interpreted these representations in that fashion and from anoverview of the record it is plain that Respondent made no serious effortto refute the meager evidence offered by the General Counsel in that re-spect. I find that the action by the General Counsel raises an estoppelagainst any further assertion that the suspension was unlawful, as Re-spondent, in reliance thereon, did not join issue through proof to adegree permitting a conclusion that the matter was fully litigated.'o The foregoing is based on the credited testimony of Anno, a be-lievable witness. I prefer his testimony to that of Spear, while noting thatthe variance is slight. Her testimony that Anno told her not to worryabout her absentee record seemed unlikely and was rejected.102 The General Counsel through a prejudicially leading question elic-ited testimony from Spear on direct examination to the effect that shewas given no reason for her termination. This type of examination wasregarded by me as failing to elicit credible, reliable proof. Identical ques-tions were propounded with respect to other alleged discrimmatees incircumstances where it was obvious that, based on the context of the ter-mirnal interview, all involved were aware of the ground for discharge.Throughout, I have given no weight to testimony secured under suchconditions.479 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel espouses a theory that Spear'stermination ought be deemed unlawful because, despite acontinuing absenteeism problem, she received no disci-pline until after her involvement in the Union. As the ar-gument goes it was not until thereafter that her poor at-tendance was called to her attention, first in August, thenby the 3-day suspension in October, and finally on Feb-ruary 27, 1980, when she was discharged shortly afterhaving been granted time off to attend the instant hear-ing as a witness subpoenaed by the General Counsel.However, Spear's own testimony implies that she wasunable to control an ongoing attendance problem whichimpaired her utility as an employee. By her own admis-sion, her absenteeism mounted during this entire period.Chronic absenteeism, by its very nature, is assessed bymanagers on the basis of performance over a period oftime. And the reasonableness of discipline, as absenteeismmounts, does not become suspect solely because it firstemerges after the employee manifests union support. Spe-cific evidence of union animus is required, or at leastproof of disparate treatment. Here there is no such evi-dence. In the circumstances, I find that the GeneralCounsel has not established by a preponderance of theevidence that Spear was terminated for reasons otherthan those invoked by Respondent in terminating hun-dreds of employees in 1978 and 1979. The 8(a)(l), (3),and (4) allegations with respect to Spear's discharge shallbe dismissed.Iv. CASE 25-RC-7174A. The ChallengesAt the outset of the hearing, the determinative chal-lenges consisted of 5 that had been previously overruled,but not counted by the Regional Director, and 61 thathad been unresolved. Of the latter, the Petitioner with-drew its 51 challenges during the course of the hear-ing.104The remaining 10 challenges related to individ-uals named as discriminatees in the consolidated com-plaints herein; namely, William Bennett, Randy Carr,Ted Farley, David W. Freed, Vernon Hawkins, WalterHembree, Robert Scott, Billy Turpir, Stan Worley, andJoma Stewart. With the exception of Stewart, all nine ofthese challenges shall be sustained, as the allegations ofdiscrimination made on their behalf were unsubstantiatedand there is no evidence that they had any reasonable ex-pectancy of future employment. Having found that JomaStewart on April 26, 1979, during the critical preelectionperiod was discharged in violation of Section 8(a)(3) and(1) of the Act, her eligibility to participate in the electionis established, and accordingly the challenge to her ballotshall be overruled.During processing of the instart Decision, I, by tele-gram dated November 14, 1980, directed the RegionalDirector to open and count the 51 challenges withdrawnby the Union and the 5 originally overruled by the Re-gional Director on January 4, 1980. On November 24,1980, I was administratively advised that the revisedtally revealed that, of 895 eligible voters, I ballot wasvoided, and 394 were cast for, and 470 against, represen-i04 See AtJ Exh. I.tation by the Union. As the only unresolved challenge(Joma Stewart) is insufficient to effect the results of theelection conducted on May 10, 1979, it is evident that amajority of the ballots cast therein were against represen-tation by the Union.B. The ObjectionsObjections to employer conduct interferring with freechoice in the May 10 election remain for consideration.All unresolved objections are predicated upon allegedmisconduct coextensive with previously resolved inde-pendent unfair labor practice allegations in the consoli-dated complaints. Thus, certain grounds on which Peti-tioner challenges the validity of the election, includingObjection 5 (removal of UAW badges), Objection 6 (sur-veillance), and Objection 8 (polling or surveillance),were the subject of unfair labor practice allegationsfound to have been unsubstantiated by the evidence. Ac-cordingly, Objections 5, 6, and 8 are hereby overruled.On the other hand, Objections 1. 2, 3, 4, and 7 pertain tosubject matter found herein to constitute unfair laborpractices committed during the critical preelectionperiod. Accordingly, I shall sustain Objection 1, insofaras it relates to threats of layoff; Objection 2, insofar as itrelates to threats of job loss as related to employeesthrough the Employer's campaign propaganda; Objec-tion 3, insofar as it relates to the denial of overtime tomembers of the pep set crew; Objection 4, to the extentthat it relates to interference with the right of employeesto distribute union literature in nonwork areas, on non-work time, and on company property; and Objection 7,insofar as it relates to the discharge of Joma Stewart.] °Based thereon, I find that the Employer engaged in pree-lection misconduct impeding free choice and destroyingthe atmosphere necessary to a fair election.CONCLUSIONS OF LAW1. Harrison Steel Castings Company is an employerengaged in commerce or in an industry affecting com-merce within the meaning of Section 2(6) and (7) of theAct.2. International Union, United Automobile, Aerospaceand Agricultural implement Workers of America(UAW), is a labor organization within the meaning ofSection 2(5) of the Act.3. Respondent independently violated Section 8(a)(1)of the Act by threatening employees with layoff, bythreatening employees with job loss if they designated aunion or engaged in a strike, by advising employees toturn in union buttons to foremen if they decide to nolonger support the Union, by denying employees accessto the plant during their off-duty hours to engage inunion activity in nonworking areas, and by impeding em-105 It is noted that Inez and Debra Tornquist were discharges duringthe critical preelection period. Although it is entirely possible that thesedischarges may have influenced the outcome of the election, both werenonunit employees, whose contact with those in the voting group ap-peared to be limited, and whose place of work appeared to be remotefrom the latter. In my opinion, the issue as to whether these dischargesimpaired the atmosphere necessary to free choice is not free from doubt,but in the circumstances need not be resolved.480 HARRISON STEEL CASTINGS COMPANYployees in the exercise of their right to engage in the dis-tribution of union literature on nonworking time in non-working areas.4. Respondent violated Section 8(a)(l) and (3) of theAct by discharging Inez and Debra Tornquist on May 7,1979, because they refused to engage in antiunion activi-ty, and by discharging Joma Stewart on April 26, 1979,and Dan Watkins on September 21, 1979, in reprisal fortheir union activity.5. Respondent violated Section 8(a)(l) and (3) of theAct by restricting Mike Van Laere to his crane and bydenying overtime to Edda Van Laere, Mike Mitton,David Roach, Tom Lambka, and Don Soloman on April14, 1979, in reprisal for union activity.6. By the conduct described in paragraphs 3 and 5above, together with the discriminatory discharge ofJoma Stewart, as well as the findings heretofore madewith respect to Petitioner's Objections 1-4 and 7, Re-spondent engaged in preelection misconduct interferringwith the free choice of employees at the election con-ducted on May 10, 1979.7. The unfair labor practices found above have aneffect upon commerce within the meaning of Section2(6) and (7) of the Act.THE RFMEDYHaving found that Respondent has engaged in certainunfair labor practices, it shall be recommended that itcease and desist therefrom and take certain affirmativeaction necessary to effectuate the policies of the Act.'06Having found that Respondent discriminatorily dis-charged Inez Tornquist, Debra Tornquist, Joma Stewart,and Dan Watkins, it shall be recommended that Re-spondent offer them immediate reinstatement to theirformer positions or, if not available, to substantiallyequivalent positions, without loss of seniority or otherprivileges and benefits. It shall be recommended furtherthat Respondent make them whole for any loss of paysustained by reason of the discrimination against themfrom the date of their discharges to the date of a bonafide offer of reinstatement. Backpay shall be reduced byinterim earnings and computed on a quarterly basis asprescribed in F W. Woolworth Company, 90 NLRB 289(1950). Having found that Edda Van Laere, MikeMitton, David Roach, Tom Lambka, and Don Solomanwere discriminatorily denied overtime work on April 14,1979, it shall be recommended that they be made wholefor the loss of earnings entailed. All backpay due in thisproceeding shall include interest as authorized by FloridaSteel Corporation, 230 NLRB 651 (1977).107As the unfair labor practices found herein includeddiscrimination attributable to Respondent's highest eche-lons while complaints containing meritorious allegations'10 The Union seeks an order requiring Respondent to recognize andbargain with it as exclusive representative, as well as extraordinary reme-dies, including in-plant access, and direct personal notification of employ-ees as to the unfair labor practice findings made against Respondent.However, no showing has been made that the Union at anll time was des-ignated by a majority. More significantly, it is concluded on the entirerecord that the violations found against Respondent herein do not rise toa level warranting an expansion of conventional Board remedies. Accord-ingly, the request for a broadened remedial package is denied''? See, generally, Isis Plumbing a Heating Co., 138 NLRB 716 (1962).were pending, a proclivity to violate the Act is shown toa degree warranting a recommendation that Respondentbe ordered to cease and desist from "in any othermanner" interfering with employee rights guaranteed bySection 7 of the Act. See Hickmott Foods, Inc., 242NLRB 1357 (1979).Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this proceeding, and pursu-ant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:ORDER108The Respondent, Harrison Steel Castings Company,Attica, Indiana, its officers, agents, successors, and as-signs, shall:i. Cease and desist from:(a) Impeding the right of its off-duty employees togain access to the plant for the purposes of engaging inunion activities in nonworking areas.(b) Impeding employees in their right to engage in thedistribution of union literature on plant premises in non-working areas on their nonworking time.(c) Threatening employees that loss of jobs couldresult from participation in an economic strike.(d) Threatening employees that their designation of aunion could result in a loss of jobs and layoffs.(e) Advising employees to turn in their union insigniato foremen if they desired no longer to support theUnion.(f) Discouraging membership in a labor organizationby discharging employees, by restricting employees totheir work station, or by denying them overtime, or inany other manner discriminating with respect to theirwages, hours, or other terms and conditions of employ-ment.(g) In any other manner interfering with, restraining,or coercing employees in the exercise of rights guaran-teed them by Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Offer Inez Tornquist, Debra Tornquist, Jona Stew-art, and Dan Watkins inmediate reinstatement to theirformer positions or, if such positions no longer exist, tosubstantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and makethem, together with Edda Van Laere, Mike Mitton,David Roach, Tom Lambka, and Don Soloman. wholefor the discrimination against them in the manner setforth in the section of this Decision entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other108 In the event no exceptions are filed as provided by Sec. 102. 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.481 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecords necessary or appropriate to analyze the amountsdue under the terms of this Order.(c) Post at its facility in Attica, Indiana, copies of thenotice attached notice marked "Appendix."'09Copies ofsaid notice, on forms provided by the Regional Directorfor Region 25, after being duly signed by an authorizedrepresentative of Respondent, shall be posted by Re-spondent immediately upon receipt thereof, and be main-109 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS HEREBY FURTHER ORDERED that the election con-ducted on May 10, 1979, be, and it hereby is, set aside,and that Case 25-RC-7174 be severed and remanded forthe conduct of a rerun election at such time as the Re-gional Director for Region 25 deems appropriate.482